    Fill in this information to identify the case:

    Debtor Name Sizzler USA, Inc. et al.

    United States Bankruptcy Court for the: Northern District of California
                                                                    (State)

    Case number:      20-30748


                                                                                          Check if this is an amended filing

Official Form 425A

Plan of Reorganization for Small Business Under Chapter 11                                                             02/20

Sizzler USA Acquisition, Inc., Sizzler USA Holdings, Inc., Sizzler USA
Finance, Inc., Worldwide Restaurant Concepts, Sizzler USA Inc.,
Sizzler USA Franchise, Inc., Sizzler USA Real Property, Inc., and
Sizzler USA Restaurants, Inc.’s1 Second Amended Plan of
Reorganization, Dated January 2, 2021
Background for Cases Filed Under Subchapter V

       A. Description and History of the Debtor’s Business

            1. Executive Summary. Under this Amended Plan of Reorganization (the “Plan”), the Debtors
            present two possible scenarios. Under the first scenario (“Scenario A”) it is estimated that just
            over $1.9 million of general unsecured claims are impaired, primarily consisting of a handful of
            landlords, an equipment supplier, and certain essential trade vendors (collectively, the
            “Impaired GUCs”).

            At a projected recovery of 17% under Scenario A, the Impaired GUCs fare significantly better
            than they would if the Debtors’ cases converted to ones under chapter 7 of the Bankruptcy
            Code 2 and required liquidation of all of their assets. Indeed, in a chapter 7 scenario, the
            Impaired GUCs can expect to receive either no return at all (if the Debtors are not
            substantively consolidated) or, at most, 3% on account of their claims if the Debtors are
            substantively consolidated.

            The second scenario presented in this Plan (“Scenario B”) takes into account a “worst case
            scenario” situation, which the Debtors contemplate would include a determination that $2.1
            million of the $3.9 million loan (the “PPP Loan”) SUSAR obtained through the federal Payment
            Protection Program not be forgiven. Under such Scenario B, the Plan provides for treatment of
            the bank lender for the PPP Loan as an Impaired GUC and anticipates that all Impaired GUCs
            would receive a recovery of 8.3% of their allowed non-priority unsecured claims. Impaired
1
  Sizzler USA Acquisition, Inc. (“SUSAA”), Sizzler USA Holdings, Inc. (“SUSAH”), Sizzler USA Finance, Inc. (“SUSAFI”),
Worldwide Restaurant Concepts (“WRC”), Sizzler USA Inc. (“SUSA”), Sizzler USA Franchise, Inc. (“SUSAFR”), Sizzler
USA Real Property, Inc. (“SUSARP”), and Sizzler USA Restaurants, Inc. (“SUSAR”) are collectively referred to in this Plan
as the “Debtors”).
2
  Unless otherwise indicated, all section references in this Plan shall be to title 11 of the United States Code (the
“Bankruptcy Code”).
SMRH:4816-9870-4085.2                                         -1-
            Case: 20-30748              Doc# 114     Filed: 01/02/21          Entered: 01/02/21 19:50:37   Page 1 of
                                                                 41
        GUCs still fare better under Scenario B than they would in a liquidation under chapter 7. All
        other creditors are either unimpaired or have consented to the treatment afforded to them
        under the Plan.

        2. Introduction. The Debtors, as debtors and debtors in possession, propose this joint plan of
        reorganization under subchapter V of chapter 11 of the Bankruptcy Code (the “Plan”).
        Pursuant to an order of the Bankruptcy Court, the Debtors’ cases are jointly administered only
        for procedural purposes. This Plan constitutes a separate subchapter V, chapter 11 plan for
        each Debtor and, unless otherwise indicated herein, the classification and treatment of Claims
        and Interests apply to each individual Debtor.

        Pursuant to General Order 37 issued on January 30, 2020, by the Hon. Charles Novack, Chief
        Bankruptcy Judge for the United States Bankruptcy Court for the Northern District of California,
        and the Court’s Order Setting (A) Status Conference; (B) Claims Bar Date; (C) Deadline for
        Election Under 11 U.S.C. § 1111(b)(2); and (D) Other Deadlines (For Use Only in Cases under
        Subchapter V of Chapter 11) [Docket No. 38], the Debtors have prepared and submit this Plan
        and provide the below description and history of their business operations, liquidation analysis,
        and projections in accordance with section 1190 of the Bankruptcy Code.

        3. Brief History of the Debtors’ Business. Through several separate entities, SUSAA operates
        its business of franchising and operating “Sizzler” branded family-style restaurants throughout
        the United States, including in Puerto Rico (the “Business”). In 1958, the Debtors (through
        their respective predecessors in interest) first opened as “Del’s Sizzler Family Steak House,”
        with a menu focused on grilled steaks. Later, as the company grew, the restaurant menu
        expanded to include other items, including Sizzler’s famed “Salad Bar.”

        The Debtors’ current corporate structure in both graphic and narrative form is as follows:




SMRH:4816-9870-4085.2                              -2-
        Case: 20-30748     Doc# 114    Filed: 01/02/21   Entered: 01/02/21 19:50:37     Page 2 of
                                                   41
               a. Sizzler USA Acquisition, Inc. SUSAA is the ultimate parent company. It was
        incorporated as a Delaware corporation on May 27, 2011. On June 7, 2011, SUSAA
        purchased a predecessor entity, Sizzler Holdings, Inc., which formerly was called US Holdco,
        Inc., until a name change took place on August 23, 2011.

               b. Sizzler USA Holdings, Inc. SUSAH was incorporated in Delaware on May 11, 2005.
        Sizzler USA Holdings, Inc., owns 100% of the shares in Sizzler USA Finance, Inc.

              c. Sizzler USA Finance, Inc. SUSAFI was incorporated in Delaware on May 11, 2005,
        as Bidco, Inc. It changed its name to Sizzler USA Finance, Inc., on February 17, 2006.
        SUSAFI is the owner of 100% of the shares in Worldwide Restaurant Concepts, Inc.

               d. Worldwide Restaurant Concepts, Inc. WRC was incorporated in Delaware as Collins
        Foods, Inc., on January 18, 1991. WRC changed its name to Sizzler International, Inc., on
        May 6, 1991, and then to Worldwide Restaurant Concepts, Inc., on August 31, 2001. On
        September 21, 2005, WRC merged with US Mergeco, Inc., a Delaware corporation, leaving
        WRC as the sole surviving entity of that merger. The prior owner of US Mergeco was Aus
        Bidco Pty Limited (an Australian company), which in turn was owned by Aus Holdco Pty
        Limited (also an Australian company). As a result of the merger, the new owner of WRC was
        Aus Bidco Pty Limited.

                        i.   In September and October 2005, transactions occurred whereby:

                          (1)    the shares in WRC were transferred from Aus Bidco Pty Limited to
                        SUSAFI (f/k/a US Bidco, Inc.);

                           (2)      all assets previously held by WRC were transferred to Australian-owned
                        entities, including shares of all other subsidiary entities except for those in Sizzler
                        USA, Inc. (f/k/a Sizzler USA Holdings, Inc.); and

                            (3)   certain liabilities were retained by WRC, including certain contingent and
                        unliquidated liabilities for a supplemental executive retirement plan (“SERP”)
                        described below.

                        WRC owns 100% of the shares in Sizzler USA, Inc.

                        ii. Supplemental Executive Retirement Plan (SERP).

                            (1)    Contingent and Unliquidated Liability. The Debtors – through WRC –
                        maintain a SERP, pursuant to which the Debtors’ liability is contingent and
                        unliquidated. WRC is responsible for payments to certain former employees (the
                        “SERP Beneficiaries”) until such time that each of the Beneficiaries dies.
                        Prepetition, the Debtors obtained an actuarial valuation of the SERP liability, which
                        valued the liability at $7,801,001. The SERP liability valuation is inversely correlated
                        to the prevailing market interest rate, which means that as interest decreases, the
                        value of the liability increases.

                           (2)      Payments to SERP Beneficiaries. Under the SERP, the Debtors currently
                        are liable to seven SERP Beneficiaries. Prepetition, the Debtors made biweekly
                        payments in the aggregate amount of $33,173.46 to the Beneficiaries. Early in the
                        coronavirus pandemic, the Debtors suspended those biweekly payments but
                        recommenced them after receipt of a Paycheck Protection Program (SBA) loan. As
SMRH:4816-9870-4085.2                                     -3-
        Case: 20-30748           Doc# 114     Filed: 01/02/21   Entered: 01/02/21 19:50:37      Page 3 of
                                                          41
                        of July 16, 2020, the Debtors were current on their SERP liability; however, the
                        Debtors again suspended payments on July 17, 2020.

                            (3)    Guaranty of the SERP. On June 7, 2011, James A. and Carol L. Collins,
                        individually and as co-trustees of The Collins Family Trust, entered into that certain
                        Guaranty dated June 7, 2011 (the “Guaranty”), pursuant to which the Collinses and
                        The Collins Family Trust agreed to guarantee to each of the SERP Beneficiaries all
                        obligations and liabilities under the SERP for the payment of monthly retirement
                        benefits, in the form of joint and survivor annuities. Accordingly, in the event that
                        WRC is ever unable to fulfill its obligations under the SERP, the SERP Beneficiaries
                        may seek to enforce the Guaranty against the Collinses and The Collins Family
                        Trust.

               e. Sizzler USA, Inc. SUSA is a Delaware corporation that was incorporated as Sizzler
        USA Holdings, Inc., on May 6, 1997. That entity changed its name on May 29, 1997, to
        “Sizzler USA, Inc.” SUSA owns all shares in Sizzler USA Franchise, Inc.; Sizzler USA Real
        Property, Inc.; and Sizzler USA Restaurants, Inc.

               f. Sizzler USA Franchise, Inc. SUSAFR is a Delaware corporation formed on May 6,
        1997, as Sizzler USA Restaurants, Inc. It later changed its name to Sizzler USA Franchise,
        Inc. This entity holds all of the franchise agreements of the Business. SUSAFR also is the
        registered owner of Sizzler trademarks and other intellectual property.

              g. Sizzler USA Real Property, Inc. SUSARP is a Delaware corporation incorporated on
        May 6, 1997. This entity is the party to all current unexpired, nonresidential real property
        leases of the Business except for Store 1233 in Santa Clarita, California.

                h. Sizzler USA Restaurants, Inc. SUSAR is a Delaware corporation incorporated on
        August 13, 1985, as Sizzler Restaurants International, Inc. This is the operating entity for all
        company-owned restaurants. SUSAR also operates a support center and test kitchen facility
        in California for the company-owned restaurants and operations related to the other Debtors’
        franchise businesses. It employs all of the Debtors’ employees, including support center staff
        (collectively, the “Employees”). In 1997, it changed its name to Sizzler USA Restaurants, Inc.

                i. Carson Sizz, LLC (“Carson Sizz”).

                        i.   Ownership. Carson Sizz, LLC, was specially formed to facilitate a “partnership”
                             franchise operating model for one store in Carson, California. Initially, the
                             owners of this company were Kevin W. Perkins, James A. Collins and a former
                             Sizzler CEO, Kerry Kramp, in equal shares. As part of the restructure of the
                             company following the conclusion of Kerry Kramp’s employment in May 2019,
                             Kevin Perkins purchased Mr. Kramp’s ⅓ share in the company. On October 3,
                             2019, Kevin Perkins transferred three units of Carson Sizz to the Debtors’ current
                             President and Chief Strategy Officer, Christopher Perkins. Carson Sizz is not a
                             Debtor.

                        ii. Franchise Agreement. SUSAFR has a franchise agreement with Carson Sizz.
                            SUSAFR charges Carson Sizz a 2% management fee (in addition to standard
                            royalties) in consideration for handling all operations of the store.



SMRH:4816-9870-4085.2                                     -4-
        Case: 20-30748            Doc# 114    Filed: 01/02/21   Entered: 01/02/21 19:50:37    Page 4 of
                                                          41
                        iii. Employees. Carson Sizz employs 26 employees, ten of whom work full time.
                             SUSAR pays for certain employee benefits, including medical and dental
                             benefits, for these individuals.

                        iv. Carson Sizz Loan. SUSAA is the borrower under a revolving credit facility with
                            Carson Sizz. Currently, SUSAA owes to Carson Sizz $200,000.

        4. The Debtors’ Ownership. The current shareholders of SUSAA are:

              a. Perkins US Financial Services Pty Ltd ATF and KPUS Trust, which, together, own
        1,229,722 shares of Common Stock (75.46%); and

              b. James A. & Carol Collins as trustees of the Collins Family trust, which owns 400,000
        shares of Common Stock (24.54%).

        5. The Debtors’ Outstanding Loan Obligations. The Debtors’ outstanding loan obligations are
        as follows:

             Borrower                  Payee             Principal        Maturity      Main Payment
                                                       Amount Owed                          Terms
         Sizzler USA       James A. Collins,             $300,000       On demand Interest only – 1%
         Acquisition, Inc. as trustee for                                             (quarterly
                           Collins Family Trust                                       payments)
         Sizzler USA       James A. Collins,             $800,000       On demand Interest only – 1%
         Acquisition, Inc. as trustee for                                             (quarterly
                           Collins Family Trust                                       payments)
         Sizzler USA       Perkins US                    $600,000       April 1, 2020 Interest only – 6%
         Acquisition, Inc. Investment                                                 (quarterly
                           Corporation Pty Ltd                                        payments)

                                                                                       Unpaid interest
                                                                                       forgiven

         Sizzler USA       Perkins US                    $547,500       April 1, 2020 Interest only – 6%
         Acquisition, Inc. Investment                                                 (quarterly
                           Corporation Pty Ltd                                        payments)

                                                                                      Unpaid interest
                                                                                      forgiven
         Sizzler USA       Perkins US                    $200,000       April 1, 2020 Interest only – 6%
         Acquisition, Inc. Investment                                                 (quarterly
                           Corporation Pty Ltd                                        payments)

                                                                                       Unpaid interest
                                                                                       forgiven




SMRH:4816-9870-4085.2                                   -5-
        Case: 20-30748          Doc# 114    Filed: 01/02/21   Entered: 01/02/21 19:50:37    Page 5 of
                                                        41
             Borrower                 Payee                 Principal             Maturity         Main Payment
                                                          Amount Owed                                 Terms
         Sizzler USA       Kevin Perkins and                $385,000            On Demand
         Acquisition, Inc. Laura Perkins, as
                           trustees for The
                           K&L Perkins Super
                           Fund
         Sizzler USA       Carson Sizz, LLC                  $200,000          14 days after
         Acquisition, Inc.                                                     written notice
                                                                               of termination
         Sizzler USA       Kevin Perkins, an                  $52,000           On Demand
         Acquisition, Inc. individual
         All Debtors       Kevin Perkins, an                 $200,000         December 31,
                           individual*                                          2020 or 14
                                                                                days after
                                                                                  entry of
                                                                               Bankruptcy
                                                                               Court order
                                                                               authorizing
                                                                                repayment
         Sizzler USA          JPMorgan Chase               $2,100,000**          2 years,        24 monthly
         Restaurants,         Bank, N.A.                                      provided that      payments at 1%
         Inc.                                                                 payments will      interest, or
                                                                               be deferred       monthly
                                                                              while SUSAR        payments of
                                                                                applies for      $164,677.11,
                                                                                   loan          commencing after
                                                                               forgiveness       denial of
                                                                                                 forgiveness
                              Total                       $5,384,500.00
             *This is the only secured loan obligation of any of the Debtors.
             **This is the outstanding principal amount for which the Debtors forecast they would be responsible
             under the worst case scenario should they not receive forgiveness of their original PPP Loan of
             $3,911,377 in full. The Debtors believe that they have met all requirements for total forgiveness of
             the PPP Loan, and as a result, the $2,100,000 listed as outstanding principal owed is contingent.

        6. PPP Loan. On April 13, 2020, SUSAR obtained a loan of $3,911,377 from JPMorgan
        Chase Bank, N.A. (“Chase”), with whom it regularly banks, through the Payment Protection
        Program (the “PPP”), which was part of the Coronavirus Aid, Relief, and Economic Security
        Act. Throughout the first 16 weeks of the 24-week loan period, the Debtors spent
        approximately $2,865,925 of its PPP Loan proceeds on eligible liabilities, 94% of which
        ($2,696,077.17) the Debtors spent on payroll-related expenses. Prior to the Petition Date, the
        Debtors spent the balance of the PPP Loan proceeds. The Debtors believe they have
        complied with all PPP requirements and expect that SUSAR will obtain full forgiveness of the
        PPP Loan. The Debtors are currently working with Chase to process their application for
        forgiveness of the PPP Loan. The Debtors believe that under a “worst case scenario” as
        related to the disposition of the PPP Loan, there would be a determination that $2.1 million of
        the PPP Loan is ineligible for forgiveness and due and owing to Chase. The PPP Loan
        therefore is a contingent liability, which is reflected in the Scenario B liquidation analysis



SMRH:4816-9870-4085.2                                       -6-
        Case: 20-30748        Doc# 114       Filed: 01/02/21      Entered: 01/02/21 19:50:37           Page 6 of
                                                         41
        treating Chase as a non-priority unsecured claimant, and which Scenario B would be
        implemented only if the PPP Loan is not fully forgiven.

        7. Events Precipitating the Debtors’ Chapter 11 Petitions. The events precipitating the
        Debtors’ cases are now a familiar story. The global coronavirus pandemic and resulting orders
        issued by state, county, and city officials prohibiting restaurants from providing customers with
        dine-in services has decimated the Debtors’ retail dining operations. Due to the pandemic,
        SUSAR has had to cease operating its company-owned restaurant locations at least twice.
        Thereafter, once authorized to resume retail dining services, the Debtors have tried to adapt
        and provide dining services that range from take-out to outdoor dining to third-party delivery
        services. However, as Sizzler’s menu, and in particular its famed self-service Salad Bar (from
        which Sizzler restaurants derive upwards of 40% of their revenue), is neither targeted toward
        nor as adaptable to carry-out and delivery as other restaurants’ menus, both company- and
        franchisee-owned restaurant locations have been struggling.

        Indeed, the COVID-19 crisis has blighted the restaurant sector of the economy, especially
        restaurants like Sizzler that rely on serving guests primarily indoors. For the past six months,
        the Debtors have implemented drastic cost-cutting measures while making every effort to
        maximize sales as permitted by state and local authorities. Nevertheless, these
        unprecedented times and the resulting economic damage to the American restaurant and
        hospitality industry have not spared the Debtors.

        In addition to the current challenges to the Debtors’ traditional fare, however, many of the
        company-owned restaurant locations were struggling pre-pandemic. A variety of reasons,
        including recent increases to labor costs and local taxes have made it difficult for the Debtors
        to maintain profitability. Unable to operate at full capacity and subject to uncertainty for the
        foreseeable future, the Debtors have been unable to maintain cash flow sufficient to meet all of
        their financial obligations. Ultimately, the dramatic decline in revenues forced the Debtors to
        seek relief under subchapter V of chapter 11 of the Bankruptcy Code. The Debtors must now
        reorganize their liabilities and obtain an infusion of new operating funds, either in the form of
        loans, equity or both. The liabilities to restructure under this Plan include business loans, real
        property leases, certain obligations to former executive employees, and trade debt. The
        Debtors also intend to close some company-owned restaurants and already have rejected or
        intend to reject through this Plan real property leases related to the company-owned
        restaurants.

        7. The Debtors’ Franchise Business. SUSAFR, as franchisor, is party to certain franchise,
        license, and sublicense agreements (collectively, the “Franchise Agreements”) with 34
        franchisees and sublicensees, which Franchise Agreements govern the operation of 98
        franchisee-owned and operated restaurants. Pursuant to the Franchise Agreements, the
        franchisees collectively owe to SUSAFR approximately $617,716 for outstanding royalties and
        Production & Marketing Fund fees.

        The Debtors do not have any monetary obligations to any franchisee. Pursuant to the Plan,
        the Debtors will assume all of the Franchise Agreements and continue performing all of their
        obligations thereunder. Thus, no franchisee, licensee, or sublicensee is a creditor of SUSAFR
        or any other Debtor. Accordingly, this Plan neither classifies nor provides for the treatment of
        franchisees, licensees, or sublicensees, except for the assumption of the Franchise
        Agreements. The franchisees are unimpaired under the Plan.


SMRH:4816-9870-4085.2                               -7-
        Case: 20-30748     Doc# 114     Filed: 01/02/21   Entered: 01/02/21 19:50:37     Page 7 of
                                                    41
    B. Liquidation Analysis

        To confirm the Plan, the Court must find that all creditors and equity interest holders who do
        not accept the Plan will receive at least as much under the Plan as such claim and equity
        interest holders would receive in a chapter 7 liquidation. As noted above, the Debtors have
        prepared two liquidation analyses to account for (1) the scenario in which the PPP Loan is
        forgiven in full and (2) what the Debtors believe would be the “worst case scenario,” wherein
        $2.1 million of the PPP Loan is not forgiven. The Scenario A liquidation analysis is attached to
        the Plan as Exhibit A-1 and the Scenario B liquidation analysis is attached to the Plan as
        Exhibit A-2.

    C. Ability to make future plan payments and operate without further reorganization

        The Plan Proponent must also show that it will have enough cash over the life of the Plan to
        make the required Plan payments and operate the debtor’s business.

        The Plan Proponent has provided projected financial information applicable under both
        Scenario A and Scenario B as Exhibit B .

        The Plan Proponent’s financial projections show that the Debtor will have projected disposable
        income (as defined by § 1191(d) of the Bankruptcy Code) for the period described in §
        1191(c)(2) of $337,000.

        The final Plan payment is expected to be paid on December 31, 2025.

        You should consult with your accountant or other financial advisor if you have any
        questions pertaining to these projections.



Article 1: Summary

        This Plan under chapter 11 of the Bankruptcy Code proposes to pay creditors of each Debtor
        from the second tranche of the DIP Loan and cash flow and future income from operations.

         This Plan provides for:            1       class of priority claims;
                                            3       classes of secured claims;
                                           10       classes of non-priority unsecured clams; and
                                            2       classes of equity security holders.

        Non-priority unsecured creditors holding allowed claims will receive distributions, which the
        proponent of this Plan has valued at approximately seventeen cents on the dollar for Scenario
        A, and approximately eight cents on the dollar for Scenario B. This Plan also provides for the
        payment of administrative and priority claims.

        All creditors and equity security holders should refer to Articles 3 through 6 of this Plan for
        information regarding the precise treatment of their claim. A disclosure statement that provides
        more detailed information regarding this Plan and the rights of creditors and equity security
        holders has been circulated with this Plan.



SMRH:4816-9870-4085.2                              -8-
        Case: 20-30748     Doc# 114    Filed: 01/02/21   Entered: 01/02/21 19:50:37    Page 8 of
                                                   41
        Your rights may be affected. You should read these papers carefully and discuss them
        with your attorney, if you have one. If you do not have an attorney, you may wish to
        consult one.

Article 2: Classification of Claims and Interests

 2.01    Class 1              All allowed claims entitled to priority under § 507(a) of the Code (except
                              administrative expense claims under § 507(a)(2), and priority tax claims
                              under § 507(a)(8)).
                              Accrued but unliquidated employee wages, salaries, commissions, and
                              benefits                                                      $250,930.74
 2.02    Class 2              The secured claims of the following lenders, to the extent allowed as a
                              secured claim under § 506 of the Code.
                              (a) Kevin Perkins                                                 up to $2,000,000
                              (b) U.S. Bank                                                           $119,104.17
                              (c) Royal Bank America Leasing, L.P., fka Harbour Capital $14,891.42
 2.03    Class 3              All non-priority unsecured claims allowed under § 502 of the Code.
                              (a) Essential trade vendors (Sysco Corporation, P & R Paper Supply Co.,
                              Inc., and Worldwide Produce)                           $1,119,798.92
                              (b) General Trade Creditors                                             $310,318.79
                              (c) Counterparties to Assumed Contracts                                 $531,986.81
                              (d) Rejection Damages Claims                                           $1,208,040.00
                              (e) Certain Beneficiaries under the Senior Executive Retirement Plan (the
                              “SERP”)                                                    $199,040.76
                              (f) James A. Collins in his individual capacity as a Beneficiary under the
                              Senior Executive Retirement Plan (the “SERP”)                 $50,787.10
                              (g) James A. and Carol L. Collins, as trustees for the Collins Family Trust
                                                                                            $1,108,000
                              (h) Unsecured Claims of Insiders                                       $2,899,500.00
                              (i) Unsecured Claim of Carson Sizz LLC                                  $200,000.00
                              (j) Unsecured Claim of JPMorgan Chase Bank, N.A.*                      $2,100,000.00
 2.04    Class 4              Equity interests of the Debtor SUSAA
                                                                        Total Shares       Total Percentage Interest
                              (a) Perkins US Financial                    1,229,722                    75.46%
                                  Services Pty Ltd as trustee
                                  for the KPUS Trust

                              (b) James A. & Carol Collins,                400,000                     24.54%
                                  as trustees of the Collins
                                  Family Trust

    *Class 3(j)’s claim of $2,100,000 is contingent upon whether the PPP Loan is forgiven in full.


SMRH:4816-9870-4085.2                                       -9-
        Case: 20-30748         Doc# 114       Filed: 01/02/21      Entered: 01/02/21 19:50:37           Page 9 of
                                                          41
Article 3: Treatment of Administrative Expense Claims, Priority Tax Claims, and Quarterly and
Court Fees

 3.01    Unclassified claims        Under section § 1123(a)(1), administrative expense claims, and
                                    priority tax claims are not in classes.

 3.02    Administrative             Each holder of an administrative expense claim allowed under §
         expense claims             503 of the Code, will be paid in full on the Effective Date of this
                                    Plan, in cash, or upon such other terms as may be agreed upon by
                                    the holder of the claim and the Debtor.

 3.03    Priority tax claims        Each holder of a priority tax claim will be paid on account of their
                                    allowed claim regular installment payments consistent with section
                                    1129(a)(9)(C).

 3.04    Statutory fees             All fees required to be paid under 28 U.S.C. § 1930 that are owed
                                    on or before the Effective Date of this Plan have been paid or will
                                    be paid on the Effective Date.

 3.05    Prospective                All quarterly fees required to be paid under 28 U.S.C. §
         quarterly fees             1930(a)(6) or (a)(7) will accrue and be timely paid until the
                                    case is closed, dismissed, or converted to another chapter
                                    of the Code.



Article 4: Treatment of Claims and Interests Under the Plan

4.01    Claims and interests shall be treated as follows under this Plan:

 Class                         Impairment Treatment
 Class 1 - Priority            Unimpaired Class 1 is unimpaired by this Plan, and each holder of an
 Claims excluding                         allowed Class 1 Priority Claim will retain its interests in
 those in Article 3                       the unliquidated value of its claims as set forth in the
                                          Debtors’ standard employment practices on the date on
                                          which such claim is allowed by a final non-appealable
                                          order.

                                             Holders of allowed Class 1 Priority Claims are unimpaired
                                             and deemed to accept the Plan.

 Class 2(a) – Secured          Unimpaired    Class 2(a) is unimpaired by this Plan, and each holder of
 Claim of Kevin                              an allowed Class 2(a) Secured Claim will retain its
 Perkins.                                    interests under the relevant agreements, including
                                             security agreements, by and between the Debtors and
                                             Kevin Perkins.

                                             Holders of allowed Class 2(a) Secured Claims are
                                             unimpaired and deemed to accept the Plan.



SMRH:4816-9870-4085.2                               -10-
        Case: 20-30748    Doc# 114      Filed: 01/02/21    Entered: 01/02/21 19:50:37    Page 10 of
                                                     41
 Class                     Impairment Treatment
 Class 2(b) – Secured      Unimpaired Class 2(b) is unimpaired by this Plan, and each holder of
 Claim of U.S. Bank.                  an allowed Class 2(b) Secured Claim will retain its
                                      interests under the relevant agreements, including
                                      security agreements, by and between the Debtors and
                                      U.S. Bank.

                                           Holders of allowed Class 2(b) Secured Claims are
                                           unimpaired and deemed to accept the Plan.

 Class 2(c) – Secured      Unimpaired      Class 2(c) is unimpaired by this Plan, and each holder of
 Claim of Royal Bank                       an allowed Class 2(c) Secured Claim will retain its
 America Leasing, L.P.                     interests under the relevant agreements, including
                                           security agreements, by and between the Debtors and
                                           Royal Bank America Leasing, L.P.

                                           Holders of allowed Class 2(c) Secured Claims are
                                           unimpaired and deemed to accept the Plan.

 Class 3(a) – Non-         Impaired        Class 3(a) is impaired by this Plan. Each holder of an
 Priority Unsecured                        allowed Class 3(a) Non-Priority Unsecured Essential
 Essential Trade                           Trade Claim will retain its claim as holders of allowed
 Creditors                                 Class 3(a) Non-Priority Unsecured Essential Trade
                                           Claims will receive payment of their claims in full over the
                                           term of the Plan or as agreed.

                                           Holders of allowed Class 3(a) Non-Priority Unsecured
                                           Essential Trade Claims are impaired and entitled to vote
                                           on the Plan.

 Class 3(b) – Non-         Unimpaired      Class 3(b) is unimpaired by this Plan, and each holder of
 Priority Unsecured                        an allowed Class 3(b) Non-Priority Unsecured Trade
 Trade Creditors                           Claim will be paid in full, in cash, upon the later of the
                                           Effective Date of this Plan, or the date on which such
                                           claim is allowed by a final non-appealable order.

                                           Holders of allowed Class 3(b) Non-Priority Unsecured
                                           Trade Claims are unimpaired and deemed to accept the
                                           Plan.




SMRH:4816-9870-4085.2                             -11-
       Case: 20-30748    Doc# 114     Filed: 01/02/21    Entered: 01/02/21 19:50:37   Page 11 of
                                                   41
 Class                     Impairment Treatment
 Class 3(c) – Non-         Unimpaired Class 3(c) is unimpaired by this Plan, and each holder of
 Priority Unsecured                   an allowed Class 3(c) Non-Priority Unsecured Cure Claim
 Creditors that are                   will be paid its agreed upon cure claim, as set forth on the
 counterparties to                    schedule attached hereto as Exhibit C, in full, in cash,
 executory contracts to               upon the later of the Effective Date of this Plan, or the
 be assumed by this                   date on which such claim is allowed by a final non-
 Plan or in the Debtors’              appealable order. Notwithstanding the foregoing, the
 bankruptcy cases                     Debtors reserve their rights to (1) modify Exhibit C and
                                      remove contracts until the Effective Date of the Plan and
                                      (2) file a separate motion to assume or reject certain
                                      unexpired executory contracts until the Effective Date of
                                      the Plan. To the extent that the Debtors modify Exhibit C,
                                      they will file an appropriate notice of modification prior to
                                      the Effective Date.

                                           Holders of allowed Class 3(c) Non-Priority Unsecured
                                           Cure Claims are unimpaired and deemed to accept the
                                           Plan.

 Class 3(d) – Non-         Impaired        Class 3(d) is impaired by this Plan, and each holder of an
 Priority Unsecured                        allowed Class 3(d) Non-Priority Unsecured Rejection
 Creditors that are                        Damages Claim will receive a pro rata distribution of the
 counterparties to                         Debtors’ Projected Disposable Income over the term of
 executory contracts to                    the Plan.
 be rejected by this
 Plan or in the Debtors’                   Holders of allowed Class 3(d) Non-Priority Unsecured
 bankruptcy cases                          Rejection Damages Claims are impaired and entitled to
                                           vote on the Plan.

 Class 3(e) – Non-         Unimpaired      Class 3(e) is unimpaired by this Plan, and each holder of
 Priority Unsecured                        an allowed Class 3(e) Non-Priority Unsecured SERP
 Creditors who are                         Claim will retain his or her interest in the SERP. WRC will
 participants in the                       assume the SERP and resume their payment obligations
 SERP, other than                          under the SERP beginning on or before June 17, 2021, in
 James A. Collins.                         accordance with the terms of the SERP.

                                           Holders of allowed Class 3(e) Non-Priority Unsecured
                                           SERP Claims are unimpaired and deemed to accept the
                                           Plan.

 Class 3(f) – Non-         Impaired        Class 3(f) is impaired by this Plan, and each holder of an
 Priority Unsecured                        allowed Class 3(f) Non-Priority Unsecured Claim has
 Creditor and SERP                         agreed to forego his claims under the SERP.
 participant James A.
 Collins.                                  Holders of allowed Class 3(f) Non-Priority Unsecured
                                           SERP Claims are impaired and entitled to vote on the
                                           Plan.




SMRH:4816-9870-4085.2                             -12-
       Case: 20-30748   Doc# 114      Filed: 01/02/21    Entered: 01/02/21 19:50:37   Page 12 of
                                                   41
 Class                     Impairment Treatment
 Class 3(g) – Non-         Impaired   Class 3(g) is impaired by this Plan, and each holder of an
 Priority Unsecured                   allowed Class 3(g) Non-Priority Unsecured Loan Claim
 Lender James A. and                  has agreed to forgive its respective loan to the Debtors.
 Carol L. Collins as
 trustees for The                          Holders of allowed Class 3(g) Non-Priority Unsecured
 Collins Family Trust                      Loan Claims are impaired and entitled to vote on the
                                           Plan.

 Class 3(h) – Non-         Impaired        Class 3(h) is impaired by this Plan. On or before the
 Priority Unsecured                        Effective Date of the Plan, each holder of a Class 3(h)
 Lenders Perkins US                        Non-Priority Unsecured Loan Claim against the Debtors
 Investment                                pursuant to certain promissory notes will have forgiven all
 Corporation Pty Ltd,                      or some of the loans made to the Debtors or converted all
 Kevin Perkins, in his                     or some of the debt into equity interests in the
 individual capacity,                      Reorganized Debtors.
 Kevin Perkins and
 Laura Perkins, as                         Holders of allowed Class 3(h) Non-Priority Unsecured
 trustees for The K&L                      Loan Claims are impaired and entitled to vote on the
 Perkins Super Fund                        Plan.

 Class 3(i) – Non-         Unimpaired      Class 3(i) is unimpaired by this Plan, and each holder of a
 Priority Unsecured                        Class 3(i) Non-Priority Unsecured Carson Sizz Claim will
 Lender Carson Sizz                        retain its interest in that certain Revolving Loan
 LLC                                       Agreement, as amended by that Amendment to Revolving
                                           Loan Agreement dated March 24, 2020 (as amended, the
                                           “Carson Sizz Agreement”) as the Debtors intend to
                                           assume the Carson Sizz Agreement by this Plan.

                                           Holders of allowed Class 3(i) Non-Priority Unsecured
                                           Carson Sizz Claims are unimpaired and deemed to
                                           accept the Plan.

 Class 3(j) – Non-priority Impaired        Class 3(j) is impaired by the Plan. The Debtors anticipate
 Unsecured Lender                          that the Small Business Administration will forgive
 JPMorgan Chase                            SUSAR’s PPP Loan in full. The Debtors forecast that
 Bank, N.A.                                under the “worst case scenario,” $2.1 million of the PPP
                                           Loan will not be forgiven, in which case they will be
                                           required to implement Scenario B and the holders of
                                           Class 3(j) claims will only receive a pro-rata return on
                                           their claims. The claims of the holders of Class 3(j) are
                                           therefore contingent.

                                           Holders of allowed Class 3(j) Non-Priority Unsecured
                                           Loan Claims are impaired and entitled to vote on the
                                           Plan.




SMRH:4816-9870-4085.2                             -13-
       Case: 20-30748    Doc# 114     Filed: 01/02/21    Entered: 01/02/21 19:50:37   Page 13 of
                                                   41
 Class                       Impairment Treatment
 Class 4(a) – Equity         Impaired   Class 4(a) is impaired by the Plan. On the Effective Date
 interest of Perkins US                 of the Plan, all holders of Class 4(a) Interests will have
 Financial Services Pty                 cancelled all or some of its equity interest in SUSAA or
 Ltd as trustee for the                 converted all or some of its equity interest into equity
 KPUS Trust                             interests in the Reorganized Debtors.

                                            Holders of allowed Class 4(a) Interests are impaired and
                                            entitled to vote on the Plan.

 Class 4(b) Equity       Impaired           Class 4(b) is impaired. On the Effective Date of the Plan,
 interests of James A. &                    the Interests of Class 4(b) equity interest holders will be
 Carol L. Collins, as                       cancelled. Holders of Class 4(b) interests have agreed to
 trustees of The Collins                    such treatment under the Plan.
 Family Trust
                                            Holders of allowed Class 4(a) Interests are impaired and
                                            entitled to vote on the Plan.



Article 5: Allowance and Disallowance of Claims

 5.01    Disputed claim      A disputed claim is a claim that has not been allowed or disallowed by a
                             final non- appealable order, and as to which either:
                             (i) a proof of claim has been filed or deemed filed, and the Debtors or
                                 another party in interest has filed an objection; or

                             (ii) no proof of claim has been filed, and the Debtors has scheduled
                                  such claim as disputed, contingent, or unliquidated.

 5.02    Delay of            No distribution will be made on account of a disputed claim unless such
         distribution on a   claim is allowed by a final non-appealable order.
         disputed claim
 5.03    Settlement of       The Debtors will have the power and authority to settle and compromise
         disputed claims     a disputed claim with court approval and compliance with Rule 9019 of
                             the Federal Rules of Bankruptcy Procedure.


Article 6: Provisions for Executory Contracts and Unexpired Leases

 6.01    Assumed             (a) Certain of the Debtors will assume, and if applicable assign, the
         executory               executory contracts and unexpired leases set forth on Exhibit C as of
         contracts and           the Effective Date of the Plan, provided, however, that the Debtors
         unexpired               reserve their rights to (i) modify Exhibit C and remove contracts until
         leases                  the Effective Date of the Plan and (ii) file a separate motion to
                                 assume or reject certain unexpired executory contracts until the
                                 Effective Date of the Plan. To the extent that the Debtors modify
                                 Exhibit C, they will file an appropriate notice of modification with the
                                 Court prior to the Effective Date of the Plan.

SMRH:4816-9870-4085.2                              -14-
        Case: 20-30748     Doc# 114   Filed: 01/02/21     Entered: 01/02/21 19:50:37    Page 14 of
                                                   41
                          (b) Except for executory contracts and unexpired leases that have been
                              assumed, and if applicable assigned, before the Effective Date or
                              under section 6.01(a) of this Plan, or that are the subject of a
                              pending motion to assume, and if applicable assign, the Debtors will
                              be conclusively deemed to have rejected all executory contracts and
                              unexpired leases as of the Effective Date.
                             A proof of a claim arising from the rejection of an executory contract
                             or unexpired lease under this section must be filed no later than the
                             45th day after the entry of the order confirming this Plan.


Article 7: Means for Implementation of the Plan

                          Funding for the Plan will be provided by Kevin Perkins (the “DIP
                          Lender”). Prior to the Petition Date the DIP Lender made a loan (the
                          “Pre-Petition Loan”) to the Debtors. The Pre-Petition Loan Documents
                          and all liabilities and obligations thereunder are secured by all personal
                          property assets of the Debtors under the terms of the Pre-Petition Loan
                          Documents (the “Pre-Petition Loan Collateral”). The foregoing security
                          interest has been perfected by the filing of a financial statement with the
                          Delaware Department of State, Initial Filing No. 2020 6183000 (the
                          “Financing Statement”).
                          The DIP Lender has agreed to (1) provide post-petition financing in the
                          amount of up to $2,000,000 under sections 361, 362, 364(c)(2),
                          364(c)(3), and 364(d) of the Bankruptcy Code (collectively, the “Debtor
                          in Possession Credit Facility”); and (2) permit use of the DIP Lenders’
                          cash collateral through confirmation of the Debtors’ Plan, upon certain
                          terms and conditions, including the provision of adequate protection
                          under section 361 of the Bankruptcy Code subject to final Court
                          approval.
                          If an Event of Default (as such term is defined in that Final Order
                          Approving Stipulation Regarding Use of Cash Collateral, Provision of
                          Adequate Protection and Debtor in Possession Financing entered on
                          November 24, 2020 as Docket No. 85) under the Debtor in Possession
                          Credit Facility occurs that the DIP Lender chooses to enforce (and only
                          if such Event of Default is chosen to be enforced by the DIP Lender),
                          and if the Debtors do not convert their cases to ones under chapter 7 of
                          the Bankruptcy Code, then the Debtors shall consult with Mark Sharf,
                          the duly appointed Subchapter V Trustee in the Debtors’ bankruptcy
                          cases, regarding the retention of an investment banker or business
                          broker (the “Investment Banker”) to assist the Debtors with the
                          marketing and sale of the within estates’ assets (including substantially
                          all of their assets), and if the Trustee consents to the Debtor’s selection
                          of such Investment Banker the Debtor shall file an application with this
                          Court for authority to employ such Investment Banker. Subject to Court
                          approval of the employment of the proposed Investment Banker, the
                          Debtors shall market their assets for sale for a period of six months (the


SMRH:4816-9870-4085.2                           -15-
       Case: 20-30748   Doc# 114   Filed: 01/02/21     Entered: 01/02/21 19:50:37    Page 15 of
                                                41
                          “Marketing Period”), during which time the Automatic Stay shall prohibit
                          the DIP Lender from enforcing its rights.
                             a. During the Marketing Period, the Debtors shall ensure that the
                                proposed sale process results in a fair, arms’-length transaction,
                                including by providing to the Subchapter V Trustee full and
                                unfettered access to the Investment Banker and all
                                communications between the Debtors and the Investment
                                Banker.
                             b. During the Marketing Period and so long as the cases are in
                                chapter 11, the Debtors will continue to operate their business to
                                preserve and maximize the going concern value of the Debtors’
                                estates.
                             c. In the event that the Subchapter V Trustee determines that the
                                sale process is not proceeding fairly to result in an arms’-length
                                transaction to be entered into in good faith, the Subchapter V
                                Trustee may seek relief from the Court and raise any concerns on
                                7 days’ notice to the Debtors, the DIP Lender, and all parties on
                                the Court’s NEF service list, as well as the United States Trustee.
                          In the event that the Debtors’ bankruptcy cases are converted to chapter
                          7, either before or after the occurrence of an Event of Default that is
                          enforced by the DIP Lender (and only if the Event of Default is enforced
                          by the DIP Lender), or after the commencement of the Marketing Period,
                          the chapter 7 trustee shall have an opportunity to sell the Debtors’
                          assets for a period of no less than six months (the “Trustee Sale
                          Period”) during which time the Automatic Stay shall continue to apply to
                          the DIP Lender. Notwithstanding the foregoing, the chapter 7 trustee
                          shall not be obligated to operate the Debtors’ business.
                          If an agreement for the sale of the Debtors’ assets cannot be secured
                          during the Marketing Period or the Trustee Sale Period as applicable,
                          the DIP Lender shall be entitled to seek relief from stay to enforce its
                          rights on 7 days’ notice to the Debtors, the Subchapter V Trustee, and
                          all parties on the Court’s NEF service list, as well as the United States
                          Trustee.
                          Upon confirmation of the Plan and the occurrence of the Effective Date,
                          the Debtors’ current management will continue in their day-to-day
                          management of the Debtors and also administer the Plan, including, but
                          not limited to, the filing of any objections to proofs of claim filed and
                          asserted against the Debtors. Concurrent with emergence from chapter
                          11, certain of the Debtors may transfer substantially all of their assets to
                          their co-Debtor affiliates, liquidate, and dissolve to consolidate the
                          Debtors’ collective assets and restructure their corporate structure.
                          From the Effective Date, the DIP Lender, or an entity affiliated with the
                          DIP Lender, will own 100% of the shares of the new parent entity of the
                          Debtors. Prior to the Effective Date, or as soon thereafter as is
                          practicable, the Debtors with comply with Section 8.07 hereof and
                          amend their respective organizational documents.


SMRH:4816-9870-4085.2                           -16-
       Case: 20-30748   Doc# 114   Filed: 01/02/21     Entered: 01/02/21 19:50:37    Page 16 of
                                                41
                             The senior executives of the Debtors will remain in place to manage the
                             business of the Debtors, pursuant to an incentive scheme that will
                             reduce their annual salary but provide the opportunity for increased
                             compensation based upon satisfaction of certain EBITDA milestones.
                             The senior executives will work under the supervision of a newly
                             constituted board, chaired by Kevin Perkins, the DIP Lender. Mr. Kevin
                             Perkins is a veteran of the restaurant industry and is extremely
                             experienced. Mr. Kevin Perkins will be joined on the board by
                             Christopher Perkins, the Debtors’ President and Chief Services Officer,
                             and Timothy Perkins, the Debtors’ Chief Strategy Officer.
                             The Debtors are confident that the Debtor in Possession Credit Facility
                             will provide sufficient cash collateral to ensure the Debtors can pay their
                             debts as and when they become due and payable, until such time as the
                             Debtors’ business generates enough disposable income to do so
                             without external assistance.


Article 8: General Provisions

 8.01    Definitions and     The definitions and rules of construction set forth in §§ 101 and 102 of
         rules of            the Code shall apply when terms defined or construed in the Code are
         construction        used in this Plan, and they are supplemented by the following
                             definitions: N/A
 8.02    Effective date      The Effective Date of this Plan shall be the first business day following
                             the date that is 14 days after the entry of the confirmation order. If,
                             however, a stay of the confirmation order is in effect on that date, the
                             Effective Date will be the first business day after the date on which the
                             stay expires or is otherwise terminated.
 8.03    Severability        If any provision in this Plan is determined to be unenforceable, the
                             determination will in no way limit or affect the enforceability and
                             operative effect of any other provision of this Plan.
 8.04    Binding Effect      The rights and obligations of any entity named or referred to in this Plan
                             will be binding upon, and will inure to the benefit of the successors or
                             assigns of such entity.
 8.05    Captions            The headings contained in this Plan are for convenience of reference
                             only and do not affect the meaning or interpretation of this Plan.
 8.06    Controlling         Unless a rule of law or procedure is supplied by federal law (including
         effects             the Code or the Federal Rules of Bankruptcy Procedure), the laws of the
                             State of Delaware govern this Plan and any agreements, documents,
                             and instruments executed in connection with this Plan, except as
                             otherwise provided in this Plan.
 8.07    Corporate           The Debtors shall amend their respective organizational documents,
         governance          which shall amend or succeed the certificates or articles of
                             incorporation, by-laws and other organizational documents of the
                             reorganized Debtors to satisfy the provisions of the Plan and the
                             Bankruptcy Code, and will (i) include, among other things, pursuant to
                             section 1123(a)(6) of the Bankruptcy Code, a provision prohibiting the
SMRH:4816-9870-4085.2                             -17-
        Case: 20-30748     Doc# 114   Filed: 01/02/21    Entered: 01/02/21 19:50:37    Page 17 of
                                                   41
                           issuance of non-voting equity securities, but only to the extent required
                           by section 1123(a)(6) of the Bankruptcy Code; (ii) authorize the
                           issuance of New Common Stock in an amount not less than the amount
                           necessary to permit the distributions thereof required or contemplated
                           by the Plan; and (iii) to the extent necessary or appropriate, include such
                           provisions as may be needed to effectuate and consummate the Plan
                           and the transactions contemplated herein. After the Effective Date, the
                           Reorganized Debtors may amend and restate their certificates or
                           articles of incorporation and by-laws, and other applicable organizational
                           documents, as permitted by applicable law.
 8.08    Retention of      Following the Effective Date, the Bankruptcy Court shall retain
         Jurisdiction      exclusive jurisdiction of all matters arising under, arising out of, or
                           related to, the Chapter 11 Case, this Plan and the Confirmation Order
                           pursuant to, and for the purposes of, §§ 105(a) and 1142 of the
                           Bankruptcy Code and for, among other things, the following purposes:

                           (a) to determine the allowance or classification of Claims and to hear
                               and determine any objections thereto;

                           (b) to determine any and all motions, adversary proceedings,
                               applications, contested matters and other litigated matters under
                               the Bankruptcy Code or arising in or related to the Chapter 11 Case
                               that may be pending in the Bankruptcy Court on, or initiated after,
                               the Effective Date;

                           (c) to enter and implement such orders as may be appropriate in the
                               event the Confirmation Order is for any reason stayed, revoked,
                               modified, or vacated;

                           (d) to issue such orders in aid of the execution, implementation and
                               consummation of this Plan to the extent authorized by § 1142 of the
                               Bankruptcy Code or otherwise;

                           (e) to construe and take any action to enforce this Plan;

                           (f) to reconcile any inconsistency in any order of the Bankruptcy Court,
                               including, without limitation, the Confirmation Order;

                           (g) to modify this Plan pursuant to § 1127 of the Bankruptcy Code, or
                               to remedy any apparent non-material defect or omission in this
                               Plan, or to reconcile any non-material inconsistency in this Plan so
                               as to carry out its intent and purposes;

                           (h) to hear and determine all applications for compensation and
                               reimbursement of expenses of Professionals under §§ 328(a), 330,
                               331, 333, 503(b) or 1103 of the Bankruptcy Code;

                           (i) to determine any requests for payment of Priority Tax Claims,
                               Priority Non-Tax Claims or Administrative Expense Claims;



SMRH:4816-9870-4085.2                           -18-
        Case: 20-30748   Doc# 114   Filed: 01/02/21    Entered: 01/02/21 19:50:37      Page 18 of
                                                 41
                          (j) to hear and determine disputes arising in connection with the
                              interpretation, implementation, or enforcement of this Plan;

                          (k) to consider and act on the compromise and settlement or payment
                              of any Claim against the Debtors, the Reorganized Debtors or their
                              Estates;

                          (l) to recover all assets of the Debtors and property of the Debtors’
                              Estates, wherever located;

                          (m) to hear and determine Causes of Action brought by the
                             Reorganized Debtors; provided, however, that nothing in the
                             retention of jurisdiction under this clause (m) shall be construed as
                             a determination that the Bankruptcy Court has or does not have
                             jurisdiction to hear and determine any Causes of Action;

                          (n) to determine all questions and disputes regarding title and/or
                              ownership to the assets of the Debtors, the Reorganized Debtors or
                              the Estate;

                          (o) to issue injunctions, enter and implement other orders or to take
                              such other actions as may be necessary or appropriate to restrain
                              interference by any Person with consummation, implementation or
                              enforcement of this Plan or the Confirmation Order;

                          (p) to remedy any breach or default occurring under this Plan;

                          (q) to resolve and finally determine all disputes that may relate to,
                              impact on or arise in connection with this Plan;

                          (r) to determine such other matters and for such other purposes as
                              may be provided in the Confirmation Order;

                          (s) to hear any other matter consistent with the provisions of the
                              Bankruptcy Code; and

                          (t) to enter a final decree closing the Chapter 11 Case.



Article 9: Discharge

                          If the Debtor’s Plan is confirmed under § 1191(a), on the Effective Date
                          of the Plan, the Debtor will be discharged from any debt that arose
                          before confirmation of this Plan, to the extent specified in §
                          1141(d)(1)(A) of the Code, except that the Debtor will not be
                          discharged of any debt:

                                   (i)    imposed by this Plan; or
                                   (ii)   to the extent provided in § 1141(d)(6).


SMRH:4816-9870-4085.2                            -19-
       Case: 20-30748   Doc# 114     Filed: 01/02/21    Entered: 01/02/21 19:50:37   Page 19 of
                                                  41
                          If the Debtor’s Plan is confirmed under § 1191(b), confirmation of this
                          Plan does not discharge any debt provided for in this Plan until the
                          court grants a discharge on completion of all payments due within the
                          first 3 years of this Plan, or as otherwise provided in § 1192 of the
                          Code. The Debtor will not be discharged from any debt:

                                    (iii)   on which the last payment is due after the first 5 years
                                            of the plan, or as otherwise provided in § 1192; or
                                    (iv)    excepted from discharge under § 523(a) of the Code,
                                            except as provided in Rule 4007(c) of the Federal Rules
                                            of Bankruptcy Procedure.



Article 10:: Other Provisions

                           N/A


                         Respectfully submitted


                                /s/ Christopher Perkins                Christopher Perkins
                         Signature of the Plan Proponent                      Printed Name




                                /s/ Ori Katz                           Ori Katz
                         Signature of the Attorney for                        Printed Name
                             the Plan Proponent




SMRH:4816-9870-4085.2                               -20-
       Case: 20-30748   Doc# 114      Filed: 01/02/21      Entered: 01/02/21 19:50:37   Page 20 of
                                                   41
                        EXHIBIT “A-1”




Case: 20-30748   Doc# 114   Filed: 01/02/21   Entered: 01/02/21 19:50:37   Page 21 of
                                         41
                                                  Sizzler USA                 Sizzler USA               Operating
                                                                 Sizzler USA                                         Sizzler USA
      Chapter 7 Liquidation                       Restaurants                Real Property            Subsidiaries
                                                               Franchise Inc                                                  Inc
                                                           Inc                         Inc              Combined

[1]   Assets                                               274            2,409            500               3,183             0

[2]   Secured Claims                                       -309            -325            -500             -1,134             0
[3]   Priority Claims                                      -341               0               0               -341             0
[4]   Administrative Claims                                -355            -315               0               -670             0
      Total Priority Claims                              -1,005            -640            -500             -2,145             0

      Net Assets for Unsecured Creditors                  -731            1,769               0              1,038             0

      A Employees Related Claims (Benefits)                 -23               0               0                -23             0
      B Integral Trade Creditors                         -1,103               0               0             -1,103             0
      C Other Trade Creditors                              -273               0               0               -273             0
      D Equipment Supplier                                 -150               0               0               -150             0
[5]   E Landlords                                             0               0          -3,406             -3,406          -286
      F SERP                                                  0               0               0                  0             0
      H Lenders (Insiders)                                  -52               0               0                -52             0
      I Lenders (Carson)                                   -200               0               0               -200             0
      J Landlords (Sub Leases)                                0               0          -1,145             -1,145             0
[6]   K Franchisees                                           0          -5,065               0             -5,065             0
[7]   L Other Damages Claims                               -500               0            -518             -1,018             0
      Total Unsecured Claims                             -2,301          -5,065          -5,069            -12,435          -286

[8]   Return for Unsecured Claims                         0.0%           34.9%            0.0%               8.3%          0.0%




                      Case: 20-30748       Doc# 114   Filed: 01/02/21   Entered: 01/02/21 19:50:37   Page 22 of
                                                                   41
                                                        Worldwide                                                 Sizzler USA
                                                                           Sizzler USA        Sizzler USA
      Chapter 7 Liquidation                             Restaurant                                                Acquisition
                                                                           Finance Inc       Holdings Inc
                                                      Concepts Inc                                                         Inc

[1]   Assets                                                      0                  0                   0                  0

[2]   Secured Claims                                              0                  0                   0                  0
[3]   Priority Claims                                             0                  0                   0                  0
[4]   Administrative Claims                                       0                  0                   0               -260
      Total Priority Claims                                       0                  0                   0               -260

      Net Assets for Unsecured Creditors                          0                  0                   0               -260

      A Employees Related Claims (Benefits)                      0                   0                   0                  0
      B Integral Trade Creditors                                 0                   0                   0                  0
      C Other Trade Creditors                                    0                   0                   0                  0
      D Equipment Supplier                                       0                   0                   0                  0
[5]   E Landlords                                                0                   0                   0                  0
      F SERP                                                -8,000                   0                   0                  0
      H Lenders (Insiders)                                       0                   0                   0             -2,833
      I Lenders (Carson)                                         0                   0                   0                  0
      J Landlords (Sub Leases)                                   0                   0                   0                  0
[6]   K Franchisees                                              0                   0                   0                  0
[7]   L Other Damages Claims                                     0                   0                   0                  0
      Total Unsecured Claims                                -8,000                   0                   0             -2,833

[8]   Return for Unsecured Claims                             0.0%                 N/A                 N/A              0.0%




                      Case: 20-30748       Doc# 114   Filed: 01/02/21   Entered: 01/02/21 19:50:37   Page 23 of
                                                                   41
      Chapter 7 Liquidation                       All Debtors


[1]   Assets                                             3,183
                                                             0
[2]   Secured Claims                                    -1,134
[3]   Priority Claims                                     -341
[4]   Administrative Claims                               -930
      Total Priority Claims                             -2,405
                                                             0
      Net Assets for Unsecured Creditors                   778
                                                             0
      A Employees Related Claims (Benefits)                -23
      B Integral Trade Creditors                        -1,103
      C Other Trade Creditors                             -273
      D Equipment Supplier                                -150
[5]   E Landlords                                       -3,692
      F SERP                                            -8,000
      H Lenders (Insiders)                              -2,885
      I Lenders (Carson)                                  -200
      J Landlords (Sub Leases)                          -1,145
[6]   K Franchisees                                     -5,065
[7]   L Other Damages Claims                            -1,018
      Total Unsecured Claims                           -23,554

[8]   Return for Unsecured Claims                         3.3%




                      Case: 20-30748       Doc# 114   Filed: 01/02/21   Entered: 01/02/21 19:50:37   Page 24 of
                                                                   41
                                              Sizzler USA
    Chapter 11 Plan                           Acquisition
                                                 Inc Total
    Projected Disposable Income                        337

[9] D Equipment Supplier                               -150
[10] E Landlords                                     -1,754
                                                          0
                                                          0
                                                          0
                                                        -84
                                                          0
                                                          0
    Total Unsecured Claims                           -1,988

[11] Return for Unsecured Claims                     17.0%

    NOTES TO LIQUIDATION
    ANALYSIS ARE ON FOLLOWING
    PAGE.




                      Case: 20-30748   Doc# 114   Filed: 01/02/21   Entered: 01/02/21 19:50:37   Page 25 of
                                                               41
                             NOTES TO LIQUIDATION ANALYSIS

[1] Assets consist of (1) cash on hand, (2) accounts receivable (including franchise income) net
of doubtful debt, (3) PP&E salvage value, and (4) intellectual property valued as the net present
value of the future cash flows derived from the Sizzler franchise business.

[2] Secured claims are comprised of (1) loans from the DIP lender and affiliates: prepetition
$200,000 and post-petition $800,000 allocated among the operating entities, and (2) equipment
lender claims.

[3] Outstanding employee claims related to wages and paid time off (PTO).

[4] Professional fees required to complete the liquidation and outstanding post-petition taxes.

[5] Consists of (1) outstanding pre-petition amounts, including rent, real estate taxes and
common area maintenance fees, and (2) rejection damage claims calculated pursuant to section
502(b)(6) of the Bankruptcy Code.

[6] Franchisee claims are primarily related to Sizzler USA’s inability to (a) maintain its subleases
in a liquidation, and (b) continue overall operations in the ordinary course across the entire
Sizzler business. Sizzler USA’s sub tenants would lose access to their buildings, breach their
franchise agreement and lose the future cash flows from that business as a result of the
liquidation of Sizzler USA, which would in turn trigger damage claims. NOTE: in the proposed
chapter 11 scenario the franchisees are unimpaired.

[7] The Debtors would be forced to cease payments related to the Indio real property, triggering
a claim for the balance of the contract. In addition, various trade creditors will have claims on
account of the Debtors’ inability to meet certain of its contractual obligations.

[8] In a chapter 7 liquidation all creditors are significantly worse off than in the chapter 11
reorganization. This is because in a chapter 7 all creditors other than the franchisees will be paid
between 0% (if each of the Debtors is liquidated separately as a stand-alone entity) and no more
than 8.5% (but as low as 3.3%) depending on the manner and degree to which the Debtors are
substantively consolidated. In contrast, in a chapter 11 the vast majority of creditors are either
unimpaired or have consented to the treatment afforded to them. While the franchisees in a
chapter 7 “stand-alone” scenario may receive up to 34.9% on account of their claims, those same
franchisees are unimpaired in a chapter 11 scenario and thus they will receive or retain under the
plan more than they would have received in a chapter 7.

[9] Consisting of rejection damage claims related to certain equipment leases.

[10] Consisting of damage claims of landlords in connection with leases anticipated to be
rejected at or before the effective date of the Debtors’ chapter 11 plan.

[11] The pool of general unsecured creditors is significantly smaller in a chapter 11 scenario, as
many creditors are unimpaired or have consented to their treatment under the plan.


SMRH:4817-4387-2722.1                           -1-
Case: 20-30748          Doc# 114   Filed: 01/02/21    Entered: 01/02/21 19:50:37        Page 26 of
                                                41
                        EXHIBIT “A-2”




Case: 20-30748   Doc# 114   Filed: 01/02/21   Entered: 01/02/21 19:50:37   Page 27 of
                                         41
                                                 Sizzler USA                 Sizzler USA            Operating
                                                                Sizzler USA                                             Sizzler USA
      Chapter 7 Liquidation                      Restaurants                Real Property         Subsidiaries
                                                              Franchise Inc                                                      Inc
                                                          Inc                         Inc           Combined

[1]   Assets                                               274          2,409            500               3,183                  0

[2]   Secured Claims                                    -309             -325           -500               -1,134                 0
[3]   Priority Claims                                   -341                0              0                 -341                 0
[4]   Administrative Claims                             -355             -315              0                 -670                 0
      Total Priority Claims                           -1,005             -640           -500               -2,145                 0

      Net Assets for Unsecured Creditors                  -731          1,769              0               1,038                  0

      A Employees Related Claims (Benefits)              -23                0              0                  -23                 0
      B Integral Trade Creditors                      -1,103                0              0               -1,103                 0
      C Other Trade Creditors                           -273                0              0                 -273                 0
      D Equipment Supplier                              -150                0              0                 -150                 0
[5]   E Landlords                                          0                0         -3,406               -3,406              -286
      F SERP                                               0                0              0                    0                 0
      H Lenders (Insiders)                               -52                0              0                  -52                 0
      I Lenders (Carson)                                -200                0              0                 -200                 0
      J Landlords (Sub Leases)                             0                0         -1,145               -1,145                 0
[6]   K Franchisees                                        0           -5,065              0               -5,065                 0
[7]   L Other Damages Claims                            -500                0           -518               -1,018                 0
      M Lender (PPP)                                  -2,100                0              0               -2,100                 0
      Total Unsecured Claims                          -4,401           -5,065         -5,069              -14,535              -286

[8]   Return for Unsecured Claims                         0.0%         34.9%           0.0%                 7.1%               0.0%




                              Case: 20-30748   Doc# 114    Filed: 01/02/21   Entered: 01/02/21 19:50:37    Page 28 of
                                                                        41
                                             Worldwide                                               Sizzler USA
                                                                Sizzler USA        Sizzler USA
      Chapter 7 Liquidation                  Restaurant                                              Acquisition       All Debtors
                                                                Finance Inc       Holdings Inc
                                           Concepts Inc                                                       Inc

[1]   Assets                                          0                      0                0                 0           3,183
                                                                                                                                0
[2]   Secured Claims                                  0                      0                0                 0          -1,134
[3]   Priority Claims                                 0                      0                0                 0            -341
[4]   Administrative Claims                           0                      0                0              -260            -930
      Total Priority Claims                           0                      0                0              -260          -2,405
                                                                                                                                0
      Net Assets for Unsecured Creditors              0                      0                0              -260             778
                                                                                                                                0
      A Employees Related Claims (Benef                0                     0                0                 0             -23
      B Integral Trade Creditors                       0                     0                0                 0          -1,103
      C Other Trade Creditors                          0                     0                0                 0            -273
      D Equipment Supplier                             0                     0                0                 0            -150
[5]   E Landlords                                      0                     0                0                 0          -3,692
      F SERP                                      -8,000                     0                0                 0          -8,000
      H Lenders (Insiders)                             0                     0                0            -2,833          -2,885
      I Lenders (Carson)                               0                     0                0                 0            -200
      J Landlords (Sub Leases)                         0                     0                0                 0          -1,145
[6]   K Franchisees                                    0                     0                0                 0          -5,065
[7]   L Other Damages Claims                           0                     0                0                 0          -1,018
      M Lender (PPP)                                   0                     0                0                 0          -2,100
      Total Unsecured Claims                      -8,000                     0                0            -2,833         -25,654

[8]   Return for Unsecured Claims                  0.0%                 N/A                N/A               0.0%            3.0%




                              Case: 20-30748   Doc# 114    Filed: 01/02/21   Entered: 01/02/21 19:50:37   Page 29 of
                                                                        41
                                           Sizzler USA                 Sizzler USA           Operating
                                                          Sizzler USA                                           Sizzler USA
                                           Restaurants                Real Property        Subsidiaries
                                                        Franchise Inc                                                    Inc
                                                    Inc                         Inc          Combined

                                           Sizzler USA                 Sizzler USA          Sizzler USA
                                                          Sizzler USA                                           Sizzler USA
    Chapter 11 Plan                        Restaurants                Real Property                  Inc
                                                        Franchise Inc                                                    Inc
                                                    Inc                         Inc        Subsidiaries
    Projected Disposable Income                 21,985            379         -15,480              6,884                  0

[9] D Equipment Supplier                          -150                0             0                -150                 0
[10] E Landlords                                     0                0        -1,468              -1,468              -286
     M Lenders                                       0                0             0                   0                 0
     J Landlrods (Sub Leases)                        0                0           -84                 -84                 0
     M Lender (PPP)                             -2,100                0             0              -2,100                 0
     Total Unsecured Claims                       -150                0        -1,552              -1,702              -286

[11] Return for Unsecured Claims                146.57            N/A           -9.98

    NOTES TO LIQUIDATION ANALYSIS ARE ON FOLLOWING PAGE.




                        Case: 20-30748   Doc# 114   Filed: 01/02/21   Entered: 01/02/21 19:50:37   Page 30 of
                                                                 41
                                       Worldwide                                               Sizzler USA
                                                          Sizzler USA        Sizzler USA
                                       Restaurant                                              Acquisition       All Debtors
                                                          Finance Inc       Holdings Inc
                                     Concepts Inc                                                       Inc

                                       Worldwide                                               Sizzler USA       Sizzler USA
                                                          Sizzler USA        Sizzler USA
    Chapter 11 Plan                    Restaurant                                              Acquisition       Acquisition
                                                          Finance Inc       Holdings Inc
                                     Concepts Inc                                                       Inc         Inc Total
    Projected Disposable Income             -3,228                     0                0            -2,310              337

[9] D Equipment Supplier                        0                      0                0                 0             -150
[10] E Landlords                                0                      0                0                 0           -1,754
     M Lenders                                  0                      0                0                 0                0
     J Landlrods (Sub Leases)                   0                      0                0                 0              -84
     M Lender (PPP)                             0                      0                0                 0           -2,100
     Total Unsecured Claims                     0                      0                0                 0           -4,088

[11] Return for Unsecured Claims                146.57                                                                  8.3%

    NOTES TO LIQUIDATION ANALYSIS ARE ON FOLLOWING PAGE.




                        Case: 20-30748   Doc# 114    Filed: 01/02/21   Entered: 01/02/21 19:50:37   Page 31 of
                                                                  41
                             NOTES TO LIQUIDATION ANALYSIS

[1] Assets consist of (1) cash on hand, (2) accounts receivable (including franchise income) net
of doubtful debt, (3) PP&E salvage value, and (4) intellectual property valued as the net present
value of the future cash flows derived from the Sizzler franchise business.

[2] Secured claims are comprised of (1) loans from the DIP lender and affiliates: prepetition
$200,000 and post-petition $800,000 allocated among the operating entities, and (2) equipment
lender claims.

[3] Outstanding employee claims related to wages and paid time off (PTO).

[4] Professional fees required to complete the liquidation and outstanding post-petition taxes.

[5] Consists of (1) outstanding pre-petition amounts, including rent, real estate taxes and
common area maintenance fees, and (2) rejection damage claims calculated pursuant to section
502(b)(6) of the Bankruptcy Code.

[6] Franchisee claims are primarily related to Sizzler USA’s inability to (a) maintain its subleases
in a liquidation, and (b) continue overall operations in the ordinary course across the entire
Sizzler business. Sizzler USA’s sub tenants would lose access to their buildings, breach their
franchise agreement and lose the future cash flows from that business as a result of the
liquidation of Sizzler USA, which would in turn trigger damage claims. NOTE: in the proposed
chapter 11 scenario the franchisees are unimpaired.

[7] The Debtors would be forced to cease payments related to the Indio real property, triggering
a claim for the balance of the contract. In addition, various trade creditors will have claims on
account of the Debtors’ inability to meet certain of its contractual obligations.

[8] In a chapter 7 liquidation all creditors are significantly worse off than in the chapter 11
reorganization. This is because in a chapter 7 all creditors other than the franchisees will be paid
between 0% (if each of the Debtors is liquidated separately as a stand-alone entity) and no more
than 8.5% (but as low as 3.3%) depending on the manner and degree to which the Debtors are
substantively consolidated. In contrast, in a chapter 11 the vast majority of creditors are either
unimpaired or have consented to the treatment afforded to them. While the franchisees in a
chapter 7 “stand-alone” scenario may receive up to 34.9% on account of their claims, those same
franchisees are unimpaired in a chapter 11 scenario and thus they will receive or retain under the
plan more than they would have received in a chapter 7.

[9] Consisting of rejection damage claims related to certain equipment leases.

[10] Consisting of damage claims of landlords in connection with leases anticipated to be
rejected at or before the effective date of the Debtors’ chapter 11 plan.

[11] The pool of general unsecured creditors is significantly smaller in a chapter 11 scenario, as
many creditors are unimpaired or have consented to their treatment under the plan.


SMRH:4817-4387-2722.1                           -1-
Case: 20-30748          Doc# 114   Filed: 01/02/21    Entered: 01/02/21 19:50:37        Page 32 of
                                                41
                        EXHIBIT “B”




Case: 20-30748   Doc# 114   Filed: 01/02/21   Entered: 01/02/21 19:50:37   Page 33 of
                                         41
SUSA, et al. Five Year Forecast1

               Item                      Entity               2014       2015       2016       2017       2018       2019       2020       Year 1       Year 2        Year 3        Year 4        Year 5     Total 5-Year
Restaurant Sales              Sizzler USA Restaurants Inc      29,020     33,494     34,888     32,357     32,523     32,732     29,445     28,980         36,226        40,488        42,619        44,750       193,063
Company Stores                                                     17         18         17         15         14         13         15         20             19            19             19            19             19
Ave Sales per Store                                             1,707      1,861      2,052      2,157      2,323      2,518      1,963      1,449          1,907         2,131         2,243         2,355        10,161
Franchisee Revenue            Sizzler USA Franchise Inc         7,244      7,516      7,537      7,809      7,864      7,538      6,343      2,520          3,771         4,277          4,599         4,829        19,996
Franchisee Stores                                                 133        121        121        120        119        116        116         63             63            63             63            63             63
Rev per Franchisee Store                                           54         62         62         65         66         65         55         40             60            68             73            77            317
Franchise YoY Lag                                                                                                                                              3%            2%            0%            0%
Total Revenue                                                   36,264     41,010     42,425     40,166     40,387     40,270     35,788     31,500        39,997        44,765        47,218        49,579       213,059
Cost of sales                 Sizzler USA Restaurants Inc     (10,328)   (11,638)   (11,774)   (10,344)   (10,524)   (10,818)   (10,222)     (9,570)     (11,963)      (13,370)      (14,074)      (14,778)       (63,755)
% Of Sales                                                       -36%       -35%       -34%       -32%       -32%       -33%       -35%        -33%         -33%          -33%           -33%          -33%           -33%
Labor                                                         (15,735)   (17,073)   (17,448)   (17,014)   (17,247)   (17,221)   (16,646)   (11,420)      (17,131)      (18,708)      (19,571)      (20,435)       (87,265)
Company Store Labor           Sizzler USA Restaurants Inc                                                                                   (8,694)     (13,404)      (14,981)      (15,769)      (16,557)       (69,405)
% of Sales                                                                                        36%        37%        38%        36%          30%          37%           37%            37%           37%
Total Home Office                                                                                                                           (2,726)       (3,727)       (3,727)       (3,802)       (3,878)      (17,861)
Company Operations Labor      Sizzler USA Restaurants Inc                                                                                      (954)      (1,305)       (1,305)       (1,331)       (1,357)        (6,251)
Franchise Labor               Sizzler USA Franchise Inc                                                                                     (1,772)       (2,423)       (2,423)       (2,471)       (2,521)      (11,609)
Home Office Increase                                                                                                                                                                       2%            2%             7%
SG&A (Adv & Marketing)                                         (1,200)    (1,000)    (1,600)    (1,400)    (1,290)    (1,346)    (1,128)    (1,159)       (1,449)      (1,620)         (1,705)       (1,790)        (7,723)
% Of Sales                                                        -4%        -3%        -5%        -4%        -4%        -4%        -4%         4%            4%           4%              4%            4%            -4%
Company SG&A (Adv &
Marketing)                    Sizzler USA Restaurants Inc     (1,068)      (890)    (1,424)    (1,246)    (1,148)    (1,198)    (1,004)     (1,032)      (1,290)       (1,441)       (1,517)       (1,593)         (6,873)
Franchise SG&A (Adv &
Marketing)                    Sizzler USA Franchise Inc          (132)      (110)      (176)      (154)      (142)      (148)      (124)       (128)        (159)         (178)         (188)         (197)          (849)
SG&A (Other)                                                   (3,571)    (3,602)    (2,597)    (3,084)    (2,792)    (2,198)    (2,677)     (1,537)      (1,364)       (1,547)       (1,663)       (1,746)        (7,857)
% of Franchise Rev                                               -49%       -48%       -34%       -39%       -36%        -29%      -42%        -61%         -36%          -36%          -36%          -36%
Company SG&A (Other)          Sizzler USA Restaurants Inc        (643)      (648)      (467)      (555)      (503)      (396)      (482)       (277)        (245)         (278)         (299)         (314)        (1,414)
Franchise SG&A (Other)        Sizzler USA Franchise Inc       (2,928)    (2,954)    (2,130)    (2,529)    (2,289)    (1,802)    (2,195)     (1,260)      (1,118)       (1,268)       (1,364)       (1,432)         (6,443)
                   2
Occupancy Costs                                                (3,273)    (3,378)    (3,181)    (3,396)    (3,088)    (3,355)    (3,435)     (2,721)      (2,934)       (3,116)       (3,272)       (3,438)       (15,480)
Base Rent                     Sizzler USA Real Property Inc                                                                                 (2,648)      (2,752)       (2,862)       (2,976)       (3,095)        (14,333)
Base Rent Growth                                                                                                                                               4%            4%            4%            4%
Percentage Rent               Sizzler USA Real Property Inc                                                                                     (73)        (182)         (254)         (296)         (343)        (1,148)
                          3
Other Operating Expenses                                       (3,746)    (4,145)    (3,878)    (3,822)    (3,743)    (4,245)    (3,389)    (3,486)       (4,357)       (4,870)       (5,126)       (5,383)       (23,223)
Company Operating Expenses    Sizzler USA Restaurants Inc                                                                                   (3,192)       (4,064)       (4,577)       (4,833)       (5,089)       (21,755)
SERP Expenses                 Worldwide Restaurant Concepts Inc                                                                                (293)         (293)         (293)         (293)         (293)       (1,467)
% of Restaurant Rev                                              -13%       -12%       -11%       -12%       -12%       -13%       -12%       -12%          -12%          -12%          -12%          -12%
Total Operating Expenses                                      (37,853)   (40,836)   (40,478)   (39,060)   (38,684)   (39,183)   (37,497)   (29,893)     (39,198)      (43,230)      (45,411)      (47,570)       (205,303)
EBITDA                                                           1,589        174      1,947      1,106      1,703      1,087    (1,709)      1,606            799        1,535         1,807         2,009          7,756
Taxes Paid                                                                                                                                       (31)         (31)          (31)          (31)          (31)         (154)
Company Taxes                                                                                                                                     (8)           (8)           (8)           (8)           (8)          (39)
Franchise Taxes               Sizzler USA Franchise Inc                                                                                          (23)         (23)          (23)          (23)          (23)         (116)
Pension Liability4            Worldwide Restaurant Concepts Inc                                                                                (293)         (293)         (293)         (293)         (293)       (1,467)
Incentive                     Sizzler USA Restaurants Inc                                                                                           0        (269)                                                   (269)
Provision for Doubtful Debt   Sizzler USA Franchise Inc                                                                                          (76)        (113)        (128)         (138)         (145)          (600)
% of Franchise Rev                                                                                                                               3%            3%           3%            3%            3%
Net Cash from Operating
Activities                                                     (1,121)    (1,106)     1,802      (743)        715      1,113          0       1,207            93        1,082         1,345         1,540           5,266
Maintenance CAPEX             Sizzler USA Restaurants Inc                                                                                       (85)         (85)        (300)         (400)         (500)         (1,370)
Net Cash From Investing
Activites                                                           0     (1,453)     (343)      (249)      (347)      (503)          0        (70)          (85)         (300)         (400)        (500)         (1,355)
Net DIP Loan                  Sizzler USA Acquisition Inc                                                                                     (100)          (82)         (463)         (643)      (1,022)         (2,310)



                                 Case: 20-30748               Doc# 114          Filed: 01/02/21            Entered: 01/02/21 19:50:37                      Page 34 of
                                                                                             41
SUSA, et al. Five Year Forecast1

               Item                     Entity               2014             2015       2016        2017        2018      2019       2020       Year 1     Year 2        Year 3    Year 4    Year 5     Total 5-Year
                           5
Add DIP Loan Draw Down                                                                                                                                                                                              0
Less DIP Loan Principle
Repayment                                                                                                                                                                     400       600     1,000           2,000
Less Interest                                                                                                                                         100            82        63        43        22             310
Cure Trade Creditors         Sizzler USA Restaurants Inc                                                                                            (971)
Cure Outstanding SERP
(Incurred Prior to Year 1)   Worldwide Restaurant Concepts Inc                                                                                      (293)                                                       (293)
Net Cash from Financing                                             0           1,895           52          50      (87)      (63)           0    (1,364)        (82)       (463)     (643)    (1,022)        (3,574)
Disposable Income (Change In
Cash)                                                         (1,121)           (664)      1,511       (942)        281        547           0      (227)        (74)         319       302        18            337
Start Cash                                                                                                                                            572        345          271       590       892            572
End Cash                                                                                                                                              345        271          590       892       909            909

Notes:
1. We have provided a five year forecast to provide creditors with the largest amount of disposable income
2. There is a significant increase in rent in year two as rent negotiated abatements due to COVID-19 expire
3. Includes store operating expenses such as uniforms and utilities
4. In accordance with GAAP principles, pension liability appears both in the income Statement and Balance Sheet
5. On Sept. 21, 2020, the Debtors received $1.0MM from the DIP Lender. The Debtors anticipate receiving a second $1.0MM from the DIP Lender on the effective date of the Plan.




                                    Case: 20-30748               Doc# 114            Filed: 01/02/21             Entered: 01/02/21 19:50:37                    Page 35 of
                                                                                                  41
                        EXHIBIT “C”




Case: 20-30748   Doc# 114   Filed: 01/02/21   Entered: 01/02/21 19:50:37   Page 36 of
                                         41
LEASE AGREEMENTS

                                                                                                                                                                               CLAIM AS OF
STORE NO.                     LANDLORD                                ASSUMING DEBTOR                                LEASE PREMISES           CITY           STATE   ZIP      PETITON DATE           CURE CLAIM
       219 Collins Realty Associates, LLC                   Sizzler USA Real Property, Inc.   5856 W Manchester Ave                    Los Angeles      CA           90045         77,274.20                 20,000.00
       226 Topper Properties, LLC                           Sizzler USA Real Property, Inc.   2920 Los Feliz Blvd                      Los Angeles      CA           90039        125,175.80                125,175.80
       228 Arlie & Company                                  Sizzler USA Real Property, Inc.   1156 N.W. Garden Valley                  Roseberg         OR           97410               0.00                      0.00
           Carlton Liu, as single man, and Anthony Woo
           Kong Liu and Bonnie Yuk Ching Liu, as Trustees
           of the Anthony Woo King Liu and Bonnie Yuk
           Ching Liu Revocable Trust Dated November 8,
       266 1994                                             Sizzler USA Real Property, Inc.   831 W Manchester Blvd                    Los Angeles      CA           90301         53,482.50                 53,482.50
       316 Berwick-Krausz                                   Sizzler USA Real Property, Inc.   24107 Hesperian Blvd                     Hayward          CA           94545          4,256.85                  4,256.85
       345 ABC Bloom LLC                                    Sizzler USA Real Property, Inc.   20755 S. Avalon Blvd                     Carson           CA           90746               0.00                      0.00
       401 WAMAGA, LLC                                      Sizzler USA Real Property, Inc.   5801 Sepulveda Blvd                      Culver City      CA           90230         13,107.36                 13,107.36
       412 Patricia Robinson                                Sizzler USA Real Property, Inc.   91-760 Highway 111                       Indio            CA           92201          8,292.27                  8,292.27
           Sui Pink Mock, Trustee of the Sek Hou Mock
           and Sui Ping Kwong Mock Revocable Trust
       425 Dates May 3, 1993                                Sizzler USA Real Property, Inc.   2910 Aborn Square Rd                     San Jose         CA           95121               0.00                      0.00
       552 Steiner Grants Pass Investors, LLC               Sizzler USA Real Property, Inc.   1871 NE 7th Street                       Grants Pass      OR           97526               0.00                      0.00
       574 Marc Buzolich                                    Sizzler USA Real Property, Inc.   2855 Augustine Dr                        Santa Clara      CA           95054         14,043.34                 14,043.34

           Margaret E. Isac, Philippe Izsak and Frida
       628 Berger, as Tenants-in-Common (Margaret Isac) Sizzler USA Real Property, Inc.       400 S Vermont Ave                        Los Angeles      CA           90020         15,963.60                 15,963.60

           Margaret E. Isac, Philippe Izsak and Frida
       628 Berger, as Tenants-in-Common (Philippe Izsak) Sizzler USA Real Property, Inc.      400 S Vermont Ave                        Los Angeles      CA           90020         10,523.60                 10,523.60

           Margaret E. Isac, Philippe Izsak and Frida
       628 Berger, as Tenants-in-Common (Frida Berger)      Sizzler USA Real Property, Inc.   400 S Vermont Ave                        Los Angeles      CA           90020         10,523.60                 10,523.60
       654 KC Holding Corporation                           Sizzler USA Real Property, Inc.   853 W. Palmdale Blvd                     Palmdale         CA           93551         64,058.50                 44,484.00
       657 Richards Enterprises                             Sizzler USA Real Property, Inc.   13570 Lincoln Way                        Auburn           CA           95603         16,204.51                 16,204.51
           Michael Forest, Trustee, as trustee of the
           Joyce Forest Inter Vivos Trust Agreement,
       576 dated June 29, 1981                              Sizzler USA Real Property, Inc.   2121 W Caldwell                          Visalia          CA           93277          7,508.85                  7,508.85
       691 R & P Enterprises                                Sizzler USA Real Property, Inc.   5815 Madison Avenue                      Sacramento       CA           95814               0.00                         0
       841 Times Square Holdings, LLC                       Sizzler USA Real Property, Inc.   3121 West Shaw                           Fresno           CA           93711               -                            0
       847 Corona Vista Plaza, LLC                          Sizzler USA Real Property, Inc.   1461 South Rimpau                        Corona           CA           91719               0.00                         0

       878 The Rosalinde and Arthur Gilbert Foundation      Sizzler USA Real Property, Inc.   17544 Hawthorne Blvd                     Torrance         CA           90504         12,808.00                 12,808.00
       882 Graziadio Investment Company                     Sizzler USA Real Property, Inc.   1515 Fitzgerald Dr                       Pinole           CA           94564         13,627.78                 13,627.78
       994 Olen Commercial Realty Corp.                     Sizzler USA Real Property, Inc.   23352 Madero Rd                          Mission Viejo    CA           92691               0.00                         0
           The Nelson Family Trust dated 1986 dba
       654 Posada West Plaza                                Sizzler USA Real Property, Inc.   853 W Palmdale Blvd                      Palmdale         CA           93551                                    60193.04
                                                                                                                                                                                  446,850.76                430,195.10

LEASE ASSIGNMENTS
                                                                                                                                                                               CLAIM AS OF
STORE NO.                     LANDLORD                                ASSUMING DEBTOR                                LEASE PREMISES            CITY          STATE   ZIP      PETITON DATE            CURE CLAIM
       228   Arlie & Company                                Sizzler USA Real Property, Inc.   1156 N.W. Garden Valley                  Roseberg         OR           97410   As Above           As Above
       552   Steiner Grants Pass Investors, LLC             Sizzler USA Real Property, Inc.   1871 NE 7th Street                       Grants Pass      OR           97526   As Above           As Above
       654   KC Holding Corporation                         Sizzler USA Real Property, Inc.   853 W. Palmdale Blvd                     Palmdale         CA           93550   As Above           As Above
       691   R & P Enterprises                              Sizzler USA Real Property, Inc.   5815 Madison Avenue                      Sacramento       CA           95814   As Above           As Above
       847   Corona Vista Plaza, LLC                        Sizzler USA Real Property, Inc.   1461 South Rimpau                        Corona           CA           91719   As Above           As Above




                                                  Case: 20-30748                 Doc# 114        Filed: 01/02/21
                                                                                                          Exhibit C, Page 1Entered: 01/02/21 19:50:37         Page 37 of
                                                                                                                  41
SUBLEASE AGREEMENTS
                                                                                                                                                                           CLAIM AS OF
STORE NO.                     SUBLESSEE                          ASSUMING DEBTOR                              RESTAURANT ADDRESS            CITY         STATE   ZIP      PETITON DATE          CURE CLAIM
       316   C Food Concepts, Inc.                     Sizzler USA Real Property, Inc.   24107 Hesperian Blvd                       Hayward         CA           94545   As Above        As Above
       345   Carson Sizz, LLC                          Sizzler USA Real Property, Inc.   20755 S. Avalon Blvd                       Carson          CA           90746   As Above        As Above
       425   AAA Sizzle, Inc.                          Sizzler USA Real Property, Inc.   2910 Aborn Square Rd                       San Jose        CA           95121   As Above        As Above
       574   C Food Concepts, Inc.                     Sizzler USA Real Property, Inc.   2855 Augustine Dr                          Santa Clara     CA           95054   As Above        As Above
       657   C Food Concepts, Inc.                     Sizzler USA Real Property, Inc.   13570 Lincoln Way                          Auburn          CA           95603   As Above        As Above
       687   Five Reese                                Sizzler USA Real Property, Inc.   2121 W Caldwell                            Visalia         CA           93277   As Above        As Above
       691   C Food Concepts, Inc.                     Sizzler USA Real Property, Inc.   5815 Madison Avenue                        Sacramento      CA           95814   As Above        As Above
       841   Five Reese                                Sizzler USA Real Property, Inc.   3121 West Shaw                             Fresno          CA           93711   As Above        As Above
       882   C Food Concepts, Inc.                     Sizzler USA Real Property, Inc.   1515 Fitzgerald Dr                         Pinole          CA           94564   As Above        As Above

MANAGEMENT AGREEMENTS
                                                                                                                                                                           CLAIM AS OF
STORE NO.                     FRANCHISEE                         ASSUMING DEBTOR                              RESTAURANT ADDRESS            CITY         STATE   ZIP      PETITON DATE         CURE CLAIM
       316   C Food Concepts, Inc.                     Sizzler USA, Inc.                 24107 Hesperian Blvd                       Hayward         CA           94545          0                 NA
       345   Carson Sizz, LLC                          Sizzler USA, Inc.                 20755 S. Avalon Blvd                       Carson          CA           90746          0                 NA
       574   C Food Concepts, Inc.                     Sizzler USA, Inc.                 2855 Augustine Dr                          Santa Clara     CA           95054          0                 NA
       657   C Food Concepts, Inc.                     Sizzler USA, Inc.                 13570 Lincoln Way                          Auburn          CA           95603          0                 NA
       691   C Food Concepts, Inc.                     Sizzler USA, Inc.                 5815 Madison Avenue                        Sacramento      CA           95814          0                 NA
       882   C Food Concepts, Inc.                     Sizzler USA, Inc.                 1515 Fitzgerald Dr                         Pinole          CA           94564          0                 NA

FRANCHISE AGREEMENTS
                                                                                                                                                                           CLAIM AS OF
STORE NO.                        FRANCHISEE                      ASSUMING DEBTOR                              RESTAURANT ADDRESS            CITY         STATE    ZIP     PETITON DATE         CURE CLAIM
   1234      Multi Systems Restaurants Inc.            Sizzler USA Franchise, Inc.       17705 Carretera 2, Edificio # 4            Aguadilla       PR           00603          0                 NA
   246       Double S Foods, L.L.C.                    Sizzler USA Franchise, Inc.       2148 Santiam Highway                       Albany          OR           97322          0                 NA
   657       C Food Concepts                           Sizzler USA Franchise, Inc.       13570 Lincoln Way                          Auburn          CA           95603          0                 NA
    69       BMW Management, Inc.                      Sizzler USA Franchise, Inc.       900 Real Road                              Bakersfield     CA           93309          0                 NA
   596       BMW Management, Inc.                      Sizzler USA Franchise, Inc.       2650 Mt. Vernon Ave                        Bakersfield     CA           93306          0                 NA
   698       BMW Management, Inc.                      Sizzler USA Franchise, Inc.       1750 West Ramsey                           Banning         CA           92220          0                 NA
   1148      Multi Systems Restaurants Inc.            Sizzler USA Franchise, Inc.       Local 25-28, Avenida Comerio & Rio Hondo   Bayamon         PR           00922          0                 NA
   1240      Multi Systems Restaurants Inc.            Sizzler USA Franchise, Inc.                                                  Bayamon         PR                          0                 NA
    83       BMW Management, Inc.                      Sizzler USA Franchise, Inc.       10153 Artesia Blvd                         Bellflower      CA           90706          0                 NA
   556       Sharma/ KRN Enterprises, Inc.             Sizzler USA Franchise, Inc.       42137 Big Bear Blvd.                       Big Bear Lake   CA           92315          0                 NA
   171       General Procurement Inc                   Sizzler USA Franchise, Inc.       1101 W Hobsonway                           Blythe          CA           92225          0                 NA
   670       Sizzling Platter, LLC                     Sizzler USA Franchise, Inc.       575 West 500 South                         Bountiful       UT           84010          0                 NA
   101       VMC Enterprises, Inc.                     Sizzler USA Franchise, Inc.       7902 Orangethorpe Avenue                   Buena Park      CA           90621          0                 NA
   1146      Multi Systems Restaurants Inc.            Sizzler USA Franchise, Inc.       Calle Gautier Benitez & DeGetau Avenue     Caguas          PR           00725          0                 NA
   821       BMW Management, Inc.                      Sizzler USA Franchise, Inc.       4085 Cameron Park Dr                       Cameron Park    CA           95682          0                 NA
   1194      Multi Systems Restaurants Inc.            Sizzler USA Franchise, Inc.       65 de Infanteria Avenue Km 5.4             Carolina        PR           00985          0                 NA
   345       Carson Sizz, LLC                          Sizzler USA Franchise, Inc.       20755 S Avalon Blvd                        Carson          CA           90746          0                 NA
   1209      Multi Systems Restaurants Inc.            Sizzler USA Franchise, Inc.       Carretera #1 Km 56.2 - Bo. Montellano      Cayey           PR           00736          0                 NA
   786       Dedco, Inc.                               Sizzler USA Franchise, Inc.       199 North Main Street                      Cedar City      UT           84720          0                 NA
   1238      Aaksha One, Inc                           Sizzler USA Franchise, Inc.       20557 Devonshire St                        Chatsworth      CA           91311          0                 NA
   629       AAA Sizzle, Inc.                          Sizzler USA Franchise, Inc.       5025 Juniperro Serra Blvd                  Colma           CA           94015          0                 NA
   847       Higgins/ W & J Higgins Investments, LLC   Sizzler USA Franchise, Inc.       1461 Rimpau Avenue                         Corona          CA           92879          0                 NA
   1232      Multi Systems Restaurants Inc.            Sizzler USA Franchise, Inc.       Carretera 884, Km 53.7                     Cupey           PR           00926          0                 NA
   1230      Multi Systems Restaurants Inc.            Sizzler USA Franchise, Inc.       Carretera #693 KM 1.5, Barrio Maguayo      Dorado          PR           00696          0                 NA
    53       Paramin Corp.                             Sizzler USA Franchise, Inc.       10315 Lakewood Blvd                        Downey          CA           90241          0                 NA
   442       El Centro Sizzler, Inc.                   Sizzler USA Franchise, Inc.       707 North Imperial Avenue                  El Centro       CA           92243          0                 NA
   118       Subtrac Inc.                              Sizzler USA Franchise, Inc.       1905 5th Street                            Eureka          CA           95501          0                 NA
   1210      Multi Systems Restaurants Inc.            Sizzler USA Franchise, Inc.       Barrion Quebrada Fajardo - Fajardo, PR     Fajardo         PR           00738          0                 NA



                                              Case: 20-30748                Doc# 114        Filed: 01/02/21
                                                                                                     Exhibit C, Page 2Entered: 01/02/21 19:50:37          Page 38 of
                                                                                                             41
429    Brax Management, LLC                      Sizzler USA Franchise, Inc.     2105 S. Milton Road                                  Flagstaff         AZ       86001    0   NA
792    SSJC Investments, LLC                     Sizzler USA Franchise, Inc.     3540 E. Route 66                                     Flagstaff         AZ       86004    0   NA
621    Higgins/ Forbco Management Corp           Sizzler USA Franchise, Inc.     9860 Sierra Avenue                                   Fontana           CA       92335    0   NA
517    GO Family Restaurants, LLC                Sizzler USA Franchise, Inc.     9480 Warner Ave                                      Fountain Valley   CA       92708    0   NA
839    Franchise Investment Corp.                Sizzler USA Franchise, Inc.     16275 Harbor Blvd                                    Fountain Valley   CA       92708    0   NA
1236   AAA Sizzle, Inc.                          Sizzler USA Franchise, Inc.     3101 Walnut Ave                                      Fremont           CA       94538    0   NA
841    Five Reese, Inc.                          Sizzler USA Franchise, Inc.     3121 West Shaw                                       Fresno            CA       93711    0   NA
466    Franchise Investment Corp.                Sizzler USA Franchise, Inc.     1401 N Harbor Blvd.                                  Fullerton         CA       92835    0   NA
613    TKM Restaurants, Inc.                     Sizzler USA Franchise, Inc.     926 N. Highway 491                                   Gallup            NM       87301    0   NA
552    Double S Foods, L.L.C.                    Sizzler USA Franchise, Inc.     1871 N 7th Street                                    Grants Pass       OR       97526    0   NA
687    Five Reese, Inc.                          Sizzler USA Franchise, Inc.     402 N Eleventh Ave                                   Hanford           CA       93230    0   NA
1092   Multi Systems Restaurants Inc.            Sizzler USA Franchise, Inc.     525 F.D. Roosevelt Avenue - 3er Nivel, Local 311     Hato Rey          PR       00918    0   NA
316    C Food Concepts                           Sizzler USA Franchise, Inc.     24107 Hesperian Blvd                                 Hayward           CA       94545    0   NA
860    BMW Management, Inc.                      Sizzler USA Franchise, Inc.     4762 W Florida Ave                                   Hemet             CA       92545    0   NA
856    BMW Management, Inc.                      Sizzler USA Franchise, Inc.     16988 East Main Street                               Hesperia          CA       92345    0   NA
660    Sizzling Platter, LLC                     Sizzler USA Franchise, Inc.     2380 East 17th Street                                Idaho Falls       ID       83404    0   NA
1060   Plaza International Restaurant Inc.       Sizzler USA Franchise, Inc.     7602 Irlo Bronson Highway                            Kissimmee         FL       34747    0   NA
927    Double S Foods, L.L.C.                    Sizzler USA Franchise, Inc.     2506 South 6th Street                                Klamath Falls     OR       97601    0   NA
409    BMW Management, Inc.                      Sizzler USA Franchise, Inc.     23501 El Toro Road                                   Lake Forest       CA       92630    0   NA
588    Sizzling Platter, LLC                     Sizzler USA Franchise, Inc.     1171 North 400 West                                  Layton            UT       84041    0   NA
439    Sizzling Platter, LLC                     Sizzler USA Franchise, Inc.     1165 North Main Street                               Logan             UT       84321    0   NA
279    Higgins/ W & J Higgins Investments, LLC   Sizzler USA Franchise, Inc.     15 W Del Amo Blvd                                    Long Beach        CA       90805    0   NA
374    H and R 111 Foods, Inc                    Sizzler USA Franchise, Inc.     936 Ocean Beach Highway                              Longview          WA       98632    0   NA
392    ARR, Inc.                                 Sizzler USA Franchise, Inc.     10471 Los Alamitos Blvd                              Los Alamitos      CA       90720    0   NA
1205   Multi Systems Restaurants Inc.            Sizzler USA Franchise, Inc.     Carretera #2 Km 50.0 - Local 36 - Bo Bajura Afuera   Manati            PR       00674    0   NA
1237   BMW Management, Inc.                      Sizzler USA Franchise, Inc.     1890 Daniels St                                      Manteca           CA       95337    0   NA
1216   Multi Systems Restaurants Inc.            Sizzler USA Franchise, Inc.     Rd. #2 KM 158.4                                      Mayaguez          PR       00680    0   NA
454    Double S Foods, L.L.C.                    Sizzler USA Franchise, Inc.     700 Biddle Road                                      Medford           OR       97504    0   NA
679    BMW Management, Inc.                      Sizzler USA Franchise, Inc.     1334 West Olive Avenue                               Merced            CA       95348    0   NA
1215   MFM Group, LLC                            Sizzler USA Franchise, Inc.     3380 North Eagle Road                                Meridian          ID       83642    0   NA
1231   Mc Daniel Restaurant Group                Sizzler USA Franchise, Inc.     1050 S Country Club Dr                               Mesa              AZ       85210    0   NA
549    BMW Management, Inc.                      Sizzler USA Franchise, Inc.     3416 Dale Road                                       Modesto           CA       95356    0   NA
124    Alamo Trust                               Sizzler USA Franchise, Inc.     1908 W. Beverly Blvd.                                Montebello        CA       90640    0   NA
671    BMW Management, Inc.                      Sizzler USA Franchise, Inc.     25035 Sunnymead Blvd                                 Moreno Valley     CA       92553    0   NA
585    Prestige Foods, Inc.                      Sizzler USA Franchise, Inc.     15900 Monterey Road                                  Morgan Hill       CA       95037    0   NA
989    BMW Management, Inc.                      Sizzler USA Franchise, Inc.     40489 Murrieta Hot Springs Road                      Murrieta          CA       92563    0   NA
434    MFM Group, LLC                            Sizzler USA Franchise, Inc.     501 Caldwell Blvd.                                   Nampa             ID       83651    0   NA
 91    KNSP Corporation                          Sizzler USA Franchise, Inc.     1501 Trancas St                                      Napa              CA       94558    0   NA
250    Double S Foods, L.L.C.                    Sizzler USA Franchise, Inc.     3390 Broadway                                        North Bend        OR       97459    0   NA
879    BMW Management, Inc.                      Sizzler USA Franchise, Inc.     3805 Plaza Dr                                        Oceanside         CA       92056    0   NA
545    BMW Management, Inc.                      Sizzler USA Franchise, Inc.     2228 S Mountain Ave                                  Ontario           CA       91762    0   NA
 43    Bengal Tigers International               Sizzler USA Franchise, Inc.     584 N. Tustin Ave                                    Orange            CA       92867    0   NA
431    Sizzling Platter, LLC                     Sizzler USA Franchise, Inc.     1240 South State                                     Orem              UT       84057    0   NA
705    Higgins/ Forbco Management Corp           Sizzler USA Franchise, Inc.     6631 Clay Street                                     Pedley            CA       92509    0   NA
970    BMW Management, Inc.                      Sizzler USA Franchise, Inc.     91 West Nuevo Road                                   Perris            CA       92571    0   NA
836    Mc Daniel Restaurant Group                Sizzler USA Franchise, Inc.     5060 W Indian School Road                            Phoenix           AZ       85031    0   NA
882    C Food Concepts                           Sizzler USA Franchise, Inc.     1515 Fitzgerald Drive                                Pinole            CA       94564    0   NA
547    Sizzling Platter, LLC                     Sizzler USA Franchise, Inc.     1000 Pocatello Creek Road                            Pocatello         ID       83201    0   NA
1147   Multi Systems Restaurants Inc.            Sizzler USA Franchise, Inc.     2050 Ponce by Pass, Suite 207                        Ponce             PR       00731    0   NA
875    Sizzling Platter, LLC                     Sizzler USA Franchise, Inc.     1385 S. University Ave                               Provo             UT       84601    0   NA
522    AAA Sizzle, Inc.                          Sizzler USA Franchise, Inc.     1011 Veterans Blvd                                   Redwood City      CA       94063    0   NA
228    Double S Foods, L.L.C.                    Sizzler USA Franchise, Inc.     1156 N.W. Garden Valley Blvd.                        Roseburg          OR       97471    0   NA
691    C Food Concepts                           Sizzler USA Franchise, Inc.     5815 Madison Ave                                     Sacramento        CA       95814    0   NA
1219   BMW Management, Inc.                      Sizzler USA Franchise, Inc.     2901 Advantage Way                                   Sacramento        CA       95834    0   NA
1228   BMW Management, Inc.                      Sizzler USA Franchise, Inc.     6009 Florin Rd                                       Sacramento        CA       95823    0   NA



                                        Case: 20-30748                Doc# 114      Filed: 01/02/21
                                                                                             Exhibit C, Page 3Entered: 01/02/21 19:50:37                     Page 39 of
                                                                                                     41
   1239   C Food Concepts                     Sizzler USA Franchise, Inc.     1785 Challenge Way                       Sacramento       CA       95815         0               NA
   305    Double S Foods, L.L.C.              Sizzler USA Franchise, Inc.     1151 Lancaster Drive NE                  Salem            OR       97301         0               NA
    80    Sizzling Platter, LLC               Sizzler USA Franchise, Inc.     2111 S 1300 Street East (Sugarhouse)     Salt Lake City   UT       84106         0               NA
   142    Sizzling Platter, LLC               Sizzler USA Franchise, Inc.     3429 S Redwood Road                      Salt Lake City   UT       84119         0               NA
   682    Sharma/ BIM Investments, Inc.       Sizzler USA Franchise, Inc.     1800 S Waterman Ave                      San Bernardino   CA       92408         0               NA
   1213   BMW Management, Inc.                Sizzler USA Franchise, Inc.     4445 Imperial Avenue                     San Diego        CA       92113         0               NA
   514    Higgins/ Forbco Management Corp     Sizzler USA Franchise, Inc.     101 N Village Court                      San Dimas        CA       91773         0               NA
   425    AAA Sizzle, Inc.                    Sizzler USA Franchise, Inc.     2910 Aborn Square                        San Jose         CA       95121         0               NA
   1192   Multi Systems Restaurants Inc.      Sizzler USA Franchise, Inc.     Fernandez Juncos Avenue, Pda 10.5        San Juan         PR       00901         0               NA
   1206   Swartz/ Haeng Cho Swartz            Sizzler USA Franchise, Inc.     201 Davis Street                         San Leandro      CA       94577         0               NA
   541    Sizzling Platter, LLC               Sizzler USA Franchise, Inc.     20 West 9000 South                       Sandy            UT       84070         0               NA
   1229   Sizzling Platter, LLC               Sizzler USA Franchise, Inc.     11610 S. Main District Dr.               South Jordan     UT       84095         0               NA
   609    Joe's LLC                           Sizzler USA Franchise, Inc.     615 East Prater Way                      Sparks           NV       89431         0               NA
    96    Double S Foods, L.L.C.              Sizzler USA Franchise, Inc.     1010 Postal Way AKA Gateway              Springfield      OR       97477         0               NA
   1055   BMW Management, Inc.                Sizzler USA Franchise, Inc.     1862 East Hammer Land                    Stockton         CA       95210         0               NA
   427    Joe's LLC                           Sizzler USA Franchise, Inc.     10204 S. Tacoma Way                      Tacoma           WA       98499         0               NA
   785    General Procurement Inc             Sizzler USA Franchise, Inc.     2880 Sepulveda Blvd                      Torrance         CA       90505         0               NA
   420    Joe's LLC                           Sizzler USA Franchise, Inc.     16615 Southcenter Parkway                Tukwila          WA       98188         0               NA
   1222   BMW Management, Inc.                Sizzler USA Franchise, Inc.     3101 Hotel Drive                         Turlock          CA       95380         0               NA
   650    Sizzling Platter, LLC               Sizzler USA Franchise, Inc.     719 Blue Lakes Blvd. North               Twin Falls       ID       83301         0               NA
   298    Sherman Way Restaurant Inc          Sizzler USA Franchise, Inc.     16955 Sherman Way                        Van Nuys         CA       91406         0               NA
   453    SR 453 Inc                          Sizzler USA Franchise, Inc.     4017 E. Main ST.                         Ventura          CA       93003         0               NA
   576    Five Reese, Inc.                    Sizzler USA Franchise, Inc.     2121 W Caldwell                          Visalia          CA       93277         0               NA
   361    BMW Management, Inc.                Sizzler USA Franchise, Inc.     1100 West Covina Parkway                 West Covina      CA       91790         0               NA
   1040   BMW Management, Inc.                Sizzler USA Franchise, Inc.     872 Onstott Road                         Yuba City        CA       95991         0               NA

EQUIPMENT LEASES
                                                                                                                                                          CLAIM AS OF
                            LESSOR                      ASSUMING DEBTOR                                                                                  PETITON DATE      CURE CLAIM
          US Bank Loan 2477928                Sizzler USA, Inc.                                                                                                1,038.28             1,038.28
          US Bank Loan 2217723                Sizzler USA, Inc.                                                                                                  203.57               203.57
          US Bank Loan 2095116                Sizzler USA, Inc.                                                                                                     0.00                 0.00
          Harbor Loan                         Sizzler USA, Inc.                                                                                                     0.00                 0.00
                                                                                                                                                               1,241.85             1,241.85




                                        Case: 20-30748             Doc# 114      Filed: 01/02/21
                                                                                          Exhibit C, Page 4Entered: 01/02/21 19:50:37        Page 40 of
                                                                                                  41
CONTRACTS/TRADE CREDITORS
                                                                                                                                                  CLAIM AS OF
                              VENDOR                       ASSUMING DEBTOR                                                                       PETITON DATE      CURE CLAIM
          Ambiance Radio LLC                     Sizzler USA Restaurants, Inc.                                                                          1,215.00            1,215.00
          American Alarm systems, Inc.           Sizzler USA Restaurants, Inc.                                                                            119.85              119.85
          Aramark Uniform Services               Sizzler USA Restaurants, Inc.                                                                          1,186.34            1,186.34
          At&T Wireless                          Sizzler USA Restaurants, Inc.                                                                          1,252.60            1,252.60
          AT&T-5014                              Sizzler USA Restaurants, Inc.                                                                             89.50               89.50
          Brinks Inc.                            Sizzler USA Restaurants, Inc.                                                                          8,540.35            8,540.35
          Consolidated Communication             Sizzler USA Restaurants, Inc.                                                                            195.23              195.23
          Cort Business Services                 Sizzler USA Restaurants, Inc.                                                                          1,283.29            1,283.29
          Ecolab Inc                             Sizzler USA Restaurants, Inc.                                                                         13,007.94           13,007.94
          Ecolab Pest Elimination Divisi         Sizzler USA Restaurants, Inc.                                                                          2,584.00            2,584.00
          Ecosure Inc                            Sizzler USA Restaurants, Inc.                                                                         18,518.57           18,518.57
          Esprigas                               Sizzler USA Restaurants, Inc.                                                                            788.92              788.92
          Fish Consulting                        Sizzler USA Restaurants, Inc.                                                                          6,500.00            6,500.00
          FISHBOWL INC                           Sizzler USA Restaurants, Inc.                                                                          5,807.44            5,807.44
          Jesse Dena dba Dena Air                Sizzler USA Restaurants, Inc.                                                                          2,945.00            2,945.00
          Medcor Inc                             Sizzler USA Restaurants, Inc.                                                                            312.00              312.00
          Pepsi Cola                             Sizzler USA Restaurants, Inc.                                                                          1,118.86            1,118.86
          Pitney Bowes Global Financial          Sizzler USA Restaurants, Inc.                                                                             78.98               78.98
          Pitney Bowes Inc                       Sizzler USA Restaurants, Inc.                                                                            742.94              742.94
          Property Works                         Sizzler USA Restaurants, Inc.                                                                            540.00              540.00
          Smartflex Media, Inc                   Sizzler USA Restaurants, Inc.                                                                         17,855.00           17,855.00
          Solutions Group                        Sizzler USA Restaurants, Inc.                                                                          7,252.01            7,252.01
          Sweet IQ                               Sizzler USA Restaurants, Inc.                                                                          3,525.57            3,525.57
          Sysco Los Angeles Inc                  Sizzler USA Restaurants, Inc.                                                                        933,226.28          933,226.28
          Sysco San Francisco Inc.               Sizzler USA Restaurants, Inc.                                                                         49,740.67           49,740.67
          Take Care Lawn Service                 Sizzler USA Restaurants, Inc.                                                                            960.00              960.00
          The Dot Printer, Inc                   Sizzler USA Restaurants, Inc.                                                                          1,187.41            1,187.41
          The Gas Company                        Sizzler USA Restaurants, Inc.                                                                          3,753.79            3,753.79
          The Shredders                          Sizzler USA Restaurants, Inc.                                                                             39.00               39.00
          T-Mobile USA, Inc DBA T-Mobil          Sizzler USA Restaurants, Inc.                                                                            621.01              621.01
          Trustwave Holdings, Inc                Sizzler USA Restaurants, Inc.                                                                            847.00              847.00
          Verizon-660108                         Sizzler USA Restaurants, Inc.                                                                            436.25              436.25
          Wasserstrom Co Inc                     Sizzler USA Restaurants, Inc.                                                                            348.36              348.36
                                                                                                                                                    1,086,619.16        1,086,619.16




                                           Case: 20-30748            Doc# 114    Filed: 01/02/21
                                                                                          Exhibit C, Page 5Entered: 01/02/21 19:50:37   Page 41 of
                                                                                                  41
